Citation Nr: 1644658	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  06-31 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for anemia.

2.  Entitlement to service connection for edema of the lower extremities.

3.  Entitlement to service connection for a cardiovascular disorder.

4.  Entitlement to service connection for hypogonadism.

5.  Entitlement to service connection for hypothyroidism.

6.  Entitlement to service connection for peripheral neuropathy.

7.  Entitlement to service connection for arthritis of multiple joints, other than rheumatoid.

8.  Entitlement to service connection for a pulmonary disorder.

9.  Entitlement to service connection for a skin disorder.
REPRESENTATION

Appellant represented by:	Joel Ban, attorney 


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to October 1969, which included service in the Republic of Vietnam, and from November 1990 to May 1991, which included service in the Southwest Asia Theater of Operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In July 2007 the Veteran testified before a Veterans Law Judge (VLJ) in a "Travel Board" hearing at the RO, and in May 2011 the Veteran and his spouse testified before the same VLJ in a videoconference hearing from the RO.  Transcripts of both hearings are of record.  In July 2015 the Board notified the Veteran that the VLJ who presided at those hearings is no longer serving on the Board and that the Veteran is entitled to another hearing before a currently-active VLJ; the Veteran's attorney responded by a letter in November 2015 declining another hearing on the Veteran's behalf.  See 38 C.F.R. § 20.704(e) (2015).
In November 2015 the Board granted service connection for chronic fatigue syndrome (CFS) and fibromyalgia.  The Board's action remanded the issues identified on the title page to the AOJ for additional development, which has been accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In April 2016 the AOJ granted service connection for obstructive sleep apnea and for sleep disorder other than obstructive sleep apnea, so those issues are no longer on appeal.  The Veteran's compensation for fibromyalgia incorporates symptoms of muscle pain, headaches and gastrointestinal distress, so claims for service connection for those complaints are no longer before the Board.  The Board's remand included the issue of entitlement to total disability rating based on individual unemployability (TDIU), but the grants of service connection cited above have resulted in the Veteran receiving a 100 percent disability rating throughout the period under review, as well as statutory special monthly compensation (SMC) at the housebound rate.  The claim for TDIU is accordingly rendered moot and is no longer before the Board. 

The Veteran's representative submitted additional argument directly to the Board in June 2016, along with a waiver of original AOJ jurisdiction. The Board has accepted this additional evidence for inclusion in the record under review.  
See 38 C.F.R. § 20.800.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides during such service; he also served in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  Anemia became manifest many years after separation service and is not shown to be related to service, to include herbicide exposure or symptomatic of an undiagnosed or medically unexplained chronic multisymptom illness. 

3.  The Veteran does not have edema of the lower extremities that is incurred in or otherwise related to service, to include herbicide exposure or symptomatic of an undiagnosed or medically unexplained chronic multisymptom illness. 

4.  A cardiovascular disorder became manifest many years after separation service and is not shown to be related to service, to include herbicide exposure or symptomatic of an undiagnosed or medically unexplained chronic multisymptom illness. 

5.  The Veteran does not have hypogonadism that is incurred in or otherwise related to service, to include herbicide exposure or symptomatic of an undiagnosed or medically unexplained chronic multisymptom illness. 

6.  The Veteran does not have hypothyroidism that is incurred in or otherwise related to service, to include herbicide exposure or symptomatic of an undiagnosed or medically unexplained chronic multisymptom illness. 
 
7.  The Veteran is separately compensated for radiculopathy of the bilateral lower extremities secondary to his service-connected lumbar spine disability; he does not otherwise have early-onset peripheral neuropathy or peripheral neuropathy that is incurred in or related to service, to include herbicide exposure or symptomatic of an undiagnosed or medically unexplained chronic multisymptom illness. 

8.  Arthritis became manifest many years after separation service and are not shown to be related to service, to include herbicide exposure or symptomatic of an undiagnosed or medically unexplained chronic multisymptom illness. 

9.  The Veteran does not have a pulmonary disorder that is incurred in or otherwise related to service, to include herbicide exposure or symptomatic of an undiagnosed or medically unexplained chronic multisymptom illness. 
  
10.  The Veteran does not have a skin disorder that is incurred in or otherwise related to service, to include herbicide exposure or symptomatic of an undiagnosed or medically unexplained chronic multisymptom illness. 
CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for anemia have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).    

2.  The requirements for establishing service connection for edema of the lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).    

3.  The requirements to establish service connection for a cardiovascular disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).    

4.  The requirements to establish service connection for hypogonadism have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).    

5.  The requirements to establish service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).    

6.  The requirements to establish service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).    

7.  The requirements to establish service connection for arthritis of multiple joints have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).     

8.  The requirements to establish service connection for a pulmonary disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).    

9.  The requirements to establish service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2015).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Notice provided to the Veteran prior to the February 2006 rating decision on appeal the Veteran was not fully compliant with the VCAA because it did not inform the Veteran of the disability-rating or effective-date elements of a service connection claim.  However, where there is a timing defect in a case (i.e., where the appealed rating action precedes compliant VCAA notice) VA may cure the timing defect through compliance via proper remedial measures, such as the issuance of compliant VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Such readjudication may come in the form of the issuance of a statement of the case (SOC) following the issuance of the VCAA notice.  Mayfield v. Nicholson, 449 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  In this case, corrective VCAA notice was sent to the Veteran in March 2006 and the Veteran had ample opportunity to respond before the AOJ readjudicated the claim by means of the SOC in August 2016.   The timing defect has accordingly been cured.

In any event, the Veteran has expressed no dissatisfaction with the timing or content of notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Service treatment records, service personnel records and post-service treatment records including the Social Security Administration (SSA) disability file have been obtained and associated with the file.  The Veteran has also been afforded two hearings before the Board in which he presented additional arguments and witness testimony is support of his claims.  

The Board remanded the case in November 2015 for the purpose of affording the Veteran an additional VA medical examination for arthritis, which was performed in April 2016; the Board has reviewed the examination reports and finds the AOJ substantially complied with the requirements articulated in the Board's remand.  The examiner also provided review opinions regarding the other disability claims on appeal, thus accomplishing the other development actions required by the Board.   See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  The Board also finds the medical evidence of record is now adequate to support adjudication of the issues on appeal.

The Veteran has not identified any existing medical evidence that should be obtained before the claims are adjudicated, nor is the Board aware of any such outstanding evidence.  The Veteran has not asserted, and the record does not suggest, that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.  

Based on review of the record, the Board finds there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds the duties to notify and assist have been satisfied.

Evidence and Analysis

General legal principles of service connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases, including primary anemia, arthritis, cardiovascular-renal disease, sarcoidosis and other organic diseases of the nervous system may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

The Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides.  Diseases listed in 38 C.F.R. § 3.309(e) are presumed to have been incurred as a result of such exposure.  The Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.   See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  However, notwithstanding the presumption a claimant can establish service connection for disability due to Agent Orange exposure with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Because the Veteran served in the Southwest Asia Theater of operations since August 2, 1990, service connection may also be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  

For a disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016, and that cannot be attributed by history, physical examination and laboratory tests to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  

A "medically unexplained chronic multisymptom illness" contemplates a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of 38 C.F.R. § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Entitlement to service connection for anemia

Under the provisions of 38 C.F.R. § 3.309(a), service connection may be presumed when anemia becomes manifest to a compensable degree within one year after separation from service.

Service treatment records (STRs) show no indication of anemia during service.  
The Veteran had a redeployment physical examination in March 1991 that is silent in regard to current anemia; in the corresponding self-reported Report of Medical History the Veteran denied any history of dizziness or fainting spells or periods of unconsciousness.  The Veteran was separated from service shortly thereafter, in May 1991.

A March 2004 treatment note by Dr. Mark Kirkham states the Veteran had been found to have chronically elevated white blood count with neutropenia.  The Board also notes that the "chronic problems" list associated with Dr. Kirkham's treatment records include anemia as a chronic disease.

The Veteran was treated by Dr. King Udall for a number of medical problems in February 2005.  Dr. Udall noted the Veteran had a recent history of high fever, probably associated with acute flulike viral illness; however, workup demonstrated leukocytosis of uncertain etiology except for the recent infection.

A  March 2005 office note from Dr. Kirkham described the Veteran's "very complicated, very difficult" history that appeared to date from 1999.  Since then the Veteran had developed anemia in March 2004.  The hematological assessment was normocytic and normochromatic anemia and prolonged white count that was sometimes lymphocytosis and sometimes neutrophilia. 

Also in March 2005 Dr. Kirkham sent a letter to VA stating the Veteran has a very complex medical history and it is highly likely he has Gulf War Syndrome.  Most of the Veteran's symptoms fall within that category, although this is an ill-defined problem and it is difficult to make an absolute conclusion.  Since there are no experts in this area it is uncertain if a more definitive diagnosis is imminent.  Dr. Kirkham concluded the Veteran's current difficulties "are very likely tho [sic] his military service."

The Veteran had a VA compensation and pension (C&P) examination in September 2005.  In relevant part, the examiner noted the Veteran's blood counts in July and August 2005 were normal, with no evidence of anemia; thus, the diagnosis of anemia was not unequivocally established.  The examiner stated the Veteran was not shown to have anemia on examination.  The examiner noted the Veteran had been diagnosed in April 2005 with monoclonal gammopathy of unknown significance (MGUS) in April 2005.

The Veteran presented to the VA primary care clinic (PCC) in March 2007 to establish care.  In relevant part his active problems list included MGUS and neutropenia.  Following clinical examination the provider entered an assessment of MGUS.

The Veteran was admitted to University of Utah Hospital in April 2007 for complaint of fatigue, dizziness, shortness of breath and fevers.  The clinician noted the Veteran had recently been identified with leukocytosis, with a white blood cell count of 18.  The clinician also noted past history of anemia.

A May 2007 treatment note by Dr. John Doane states that normocytic anemia became manifest in March 2007.  Thereafter there were numerous efforts to determine the etiology of the Veteran's anemia.  An echocardiogram (ECHO) report from University of Utah Hospital in August 2007 notes the presence of pernicious anemia.  An October 2008 treatment note by Dr. James Kushner, a hematologist/oncologist, characterizes the Veteran as having anemia that was associated with chronic renal insufficiency.

The Veteran had a second VA C&P examination in October 2009, performed by an examiner who reviewed the claims file.  The Veteran reported having had no health problems until 2002, at which time he began to develop fatigue symptoms; soon thereafter he developed hypothyroidism, then hypogonadism, then peripheral neuropathy.  The examiner noted the Veteran's anemia had been reported as anemia "of unknown origin" but was most likely anemia "of chronic disease."  The Veteran currently had intermittent anemia that resolved on its own, without treatment.  The most recent blood counts of record, from August 2009, showed mildly low hemoglobin of 13.7 (reference range 14.1 to 17.7), normal hematocrit, normal mean corpuscular volume (MCV) of 90.4 (reference range 82-96) and normal platelets of 193,000 (reference range 140-420), with no current evidence of leukocytosis that had been seen in the past.  The examiner diagnosed anemia of chronic disease, as an intermittent anemia that is possibly associated with MGUS.  The examiner noted that the Veteran's hematologist and his internist had been at odds regarding iron replacement therapy, and the most precise current diagnosis would be "anemia of chronic disease."  The examiner stated the Veteran's anemia could well be associated with multiple items including underlying mild chronic renal insufficiency that reoccurs intermittently, MGUS, obstructive sleep apnea and underlying hypertension.  One could not say that there was currently an undiagnosed illness or manifestation of undiagnosed illness.   

The Veteran had a third VA C&P examination in April 2010, performed by a physician who reviewed the claims file.  The Veteran reported having been told that he had anemia, but the examiner stated at the outset that review of the file does not show the Veteran having ever had significantly low hemoglobin, which is to say there is no evidence confirming the presence of anemia.  The examiner noted the Veteran was being followed for MGUS, which was apparently benign; there was no evidence that the MGUS was deteriorating into multiple myeloma or other particular immune process.  The examiner stated there is no evidence of current significant anemia; the mild anemias that had been recognized in the past were probably secondary to some of his other chronic illnesses.

Relevant to the question of "Persian Gulf syndrome" (undiagnosed illness or medically unexplained chronic multisymptom illness), the examiner stated there is no evidence to suggest that any of the Veteran's disabilities described in the examination are related to the so-called Persian Gulf War syndrome, pointing out that these symptoms began 10-11 years after the Veteran returned from the Gulf.

The Veteran testified before the Board in May 2011, but he did not address the question of anemia.

The Veteran presented to the VA primary care clinic (PCC) in January 2013 complaining of wrist pain; during examination the clinician noted the Veteran to have a history of normocytic anemia.  The clinician stated that current complete blood count (CBC) showed hemoglobin (Hb) to be near baseline.  The clinician stated the Veteran's normocytic anemia was of unclear etiology and was possibly a mild iron deficiency based on iron studies. No further work-up was warranted, but monitoring was warranted based on the Veteran's history of MGUS.

A VA PCC note in April 2013 states that normocytic anemia was seen intermittently and was currently normal.  The clinician noted that increase in white blood cells (WBC) might be due to prednisone therapy (taken for the pulmonary disorder).  

The Veteran had a VA Gulf War examination in April 2013, a VA Agent Orange examination in May 2013 and a fourth VA C&P examination in July 2013.  None of these examinations address anemia.

In December 2013 Dr. Rox Burkett reviewed the Veteran's file at the behest of the Veteran's attorney.  Dr. Burkett noted the Veteran had 10 different medical problems, including chronic anemia and MGUS.  Dr. Burkett asserted that previous VA C&P examiners had not considered major abnormalities of the blood with chronic anemia and abnormal proteins in almost every blood and urine test.  Dr. Burkett stated that medical literature and common sense show that toxic exposures, stress hormones and other unknowns will affect the immune system and cause many of the Veteran's conditions.  Based on review of the Veteran's file (more than 4,000 pages) and favorable opinions by Dr. Kirkham and Doane, Dr. Burkett stated an opinion that the Veteran's claimed disorders, including anemia, are manifestations of a medically unexplained multisystem illness that was caused by military service in the Gulf War.   

The Veteran had a fifth VA C&P examination in June 2014, performed by an examiner who reviewed the claims file (the examination report was signed in September 2014, following return of several diagnostics).  The Veteran described having been identified as anemic by Dr. Doane in approximately 2003-2004.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  The examiner diagnosed anemia, as originally diagnosed in August 2007 per the treatment record.  The examiner also noted the Veteran had been followed for MGUS, which had remained stable and had not progressed to any other hematological condition.  The Veteran's anemia had waxed and waned over the years but was also currently in the watching-and-waiting stage.  

The examiner noted that anemia was diagnosed in 2007 and characterized at the time as "anemia secondary to chronic disease" as the anemia was consistently shown to be normocytic and normochromic.  Iron deficiency anemia was ruled out and the laboratory testing did not evidence of another cause of normochromic or normocytic anemia, which is the type of the anemia that the Veteran has. The pathophysiology of anemia due to chronic disease depends on the underlying disease state that is causing the anemia.  In many cases the anemia is mild and produces no symptoms, and is thought to be a biologically adaptive response.  The Veteran is shown to have renal insufficiency and sarcoidosis, both of which are known potential causes of anemia.  The Veteran also has MGUS, which can also be associated with anemia.  None of these conditions were identified during or immediately after service.  

The examiner noted the opinions of Dr. Kirkham and Dr. Burkett supporting the Veteran's contention that his symptoms are manifestations of a chronic multisystem illness of undetermined etiology due to service in the Persian Gulf.  The examiner stated that Dr. Kirkham's opinion (that the Veteran has a constellation of symptoms, namely fatigue, irritable bowel syndrome, fibromyalgia and a yet-to-be-diagnosed illness contributing to all of these problems) is a false assumption since the Veteran's complaints are attributable to well-documented conditions. The examiner also stated that Dr. Burkett had never actually seen the Veteran and was basing his opinion on review of medical records provided by the Veteran; on review of the Veteran's claims file, including STRs, the examiner found inadequate justification for Dr. Burkett's medical opinion.  
 
The Veteran was evaluated by Dr. Lucinda Bateman in January 2015 for his chronic fatigue symptoms.  Relevant to hematological symptoms, Dr. Bateman noted the Veteran had a history of MGUS of less than 10 years duration.   MGUS had never progressed to a malignant condition and falls under the nonspecific immune dysfunction defined by chronic fatigue syndrome.  Of note, non-specific mildly low immunoglobulin levels are seen in about 24 percent of people with chronic fatigue syndrome.  Dr. Bateman also noted chronic anemia since 2005 and likely multifactorial and related to five other noted disorders (complex chronic pain and fatigue, sarcoidosis of the chest, history of MGUS, recurrent pleural effusions and obesity), although anemia did not explain the complexity and severity of his presentation.

The file was reviewed by a VA physician in April 2016, per the Board's remand.  The reviewer stated that the Veteran denies current treatment for anemia and the disorder is not shown on the Veteran's current VA medical problems list.  A VA complete blood count in December 2015 showed normal hemoglobin and hematocrit; these two parameters are considered to be the "gold standard" for determining diagnosis of anemia, and the parameters are normal.  Thus, the Veteran does not have current anemia.

The AOJ issued a rating decision in April 2016 that granted service connection for chronic fatigue syndrome; the AOJ concurrently continued the denial of service connection for anemia.  In June 2016 the Veteran's attorney submitted a letter to the Board arguing that the Veteran's anemia, which is of unclear origin, contributes to his chronic fatigue symptoms, which are now service-connected.

On review of the evidence above the Board notes at the outset that the recent VA reviewer stated the Veteran does not have current anemia.  However, the Veteran was diagnosed by various medical providers with "chronic" or "intermittent" anemia during the course of the period under review.  Thus, the Veteran is shown to have diagnosed anemia on which a claim for service connection can be based.

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case, the Veteran does not assert, and the medical evidence of record does not suggest, that anemia became manifest during the Veteran's military service.  Primary anemia is presumptively service-connected under 38 C.F.R. § 3.309(a) if it becomes manifest to a compensable degree within one year after separation from service, but in this case the Veteran was separated from service in 1991 but anemia was not identified March 2004 (per Dr. Kirkham), many years after separation from service.  Accordingly, service connection on a presumptive basis as a chronic disease is not warranted.  Anemia is not a disease that is presumptively associated with herbicide exposure, and there is no evidence of record associating the Veteran's anemia with such exposure.  Combee, 34 F.3d 1039, 1042.

The Veteran contends that his anemia is associated with a chronic multisystem illness of unknown etiology.  The medical opinion of record in that regard is conflicting, with Drs. Kirkham and Burkett supporting the Veteran's theory and the VA medical examiners in October 2009, April 2010 and September 2014, and the VA reviewer in April 2016, rejecting it.  It is the Board's duty to assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  As true with any piece of evidence, the credibility and weight to be assigned to these opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  The first inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).   

In applying the criteria of Nieves-Rodriguez to the conflicting medical opinions, Dr. Burkett and the VA examiners and reviewer are all shown to have reviewed the medical record and to be fully informed of the medical history; the medical history relied upon by Dr. Kirkham is less certain.  However, review of the claims file, in and of itself, does not make a medical opinion more or less probative.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion." Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).  The medical opinion provided by the VA examiner in September 2014, as endorsed by the VA reviewer in April 2016, contains a very detailed clinical rationale showing why the Veteran's anemia is not associated with a chronic multisystem illness of unknown etiology.  By comparison, Drs. Kirkham and Burkett offer an essentially conclusory opinion, with minimal supporting rationale.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, the Board finds the opinion of the VA examiner and reviewer to be better-supported and accordingly more probative than the opinion of Drs. Kirkham and Burkett.

Because the most probative medical opinion of record shows the Veteran to not have anemia that is incurred in or otherwise related to service, the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.   Gilbert, 1 Vet. App. 49, 55-56; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Entitlement to service connection for edema of the lower extremities

STRs show no indication of edema during service.  The Veteran had a redeployment physical examination in March 1991 in which the vascular system, lymphatics and lower extremities were characterized as normal.  The Veteran was separated from service shortly thereafter, in May 1991.

In December 2000 the Veteran was treated by Dr. Dennis Peterson for complaints of left arm/elbow pain.  Clinical examination found no edema in the extremities.

A March 2004 treatment note by Dr. Mark Kirkham states the Veteran had been found to have extremity edema, but examination by Dr. Jack Wahlen in May 2004 found no edema in the extremities.
 
An August 2004 treatment note by Dr. Robert Taylor notes a "trace" of edema in the extremities.

The Veteran was treated by Dr. King Udall for a number of medical problems in October 2004; Dr. Udall noted the extremities to be mildly edematous.  However, when Dr. Udall examined the Veteran in December 2004, January 2005 and February 2005 there was no edema in the extremities.  Examination by Dr. Michael Cody in March 2005 similarly found no edema in the extremities, but in July 2005 Dr. John Doane found a "trace of edema."  A July 2005 examination by Dr. James Kushner and a September 2005 treatment note by the University of Utah cardiology clinic showed no present edema.

The Veteran had a VA C&P examination in September 2005.  In relevant part, the examiner stated the Veteran had never had significant peripheral edema.  Current clinical examination showed no edema of the extremities.  

Dr. Doane noted a trace of edema in the extremities in December 2005, but there was no edema on examination by Dr. Ernst Schreiber (pulmonology) in January 2006, by Dr. Mohan Lakhani (cardiology) in February 2006, by Dr. Richard Sanders (radiology) in April 2006 or by Dr. Schreiber in June 2006.

The Veteran presented to the VA primary care clinic (PCC) in March 2007 to establish care.  The Veteran reported occasional mild lower extremity edema, but no edema was shown on examination.

In May 2007 the Veteran was admitted to University of Utah Hospital multiple complaints and was found to have normal extremities on examination, without edema.

The Veteran testified before the Board in July 2007 that he has peripheral edema that he believes is a symptom of Gulf War Syndrome.  Edema is not continuous but rather recurrent, and manifested by periodic swelling of the legs.  These symptoms began in 2003-2004.  Medical providers have suggested to the Veteran that his edema symptoms are associated with a cardiovascular disorder.

The Veteran was hospitalized again in University of Utah Hospital in August 2007 for fever, shortness of breath and cough.  The extremities again had no edema on examination.  

A VA PCC note in April 2008 states the Veteran did not have current edema.  Intermountain Medical Center pulmonary clinic reports in April and May 2008 show no edema, but reports by the same provider in July, September and November 2008 note trace ankle edema.  Treatment records from Dr. Gary Alexander and Dr. Kirkham in December 2008 show no edema.

The Veteran presented to Dr. Peter Cook in February 2009 complaining of left ankle swelling; Dr. Cook's impression was intra-articular effusion.  Dr. Kirkham subsequently stated the Veteran's left ankle swelling represented diffuse nonpitting edema related to his other inflammatory conditions, possibly sarcoid.  There was no edema of the extremities in April 2009 (Dr. Cook), May 2009 (Summit Pain Management), July 2009 (Dr. Cook) or October 2009 (Dr. Kirkham).

The Veteran had a second VA C&P examination in October 2009, performed by an examiner who reviewed the claims file.  The Veteran reported having no lower extremity edema since he had gastric banding procedure that caused him to lose weight and be able to exercise more.  There was no real pattern to his previous edema, but it appeared to be associated with his morbid obesity and quite possibly to the underlying apnea.  There was no current edema on examination.  The examiner stated that the edema had resolved with the loss of 70 pounds and was therefore a function of obesity rather than an undiagnosed illness.     

The Veteran had no edema in November 2009 or January 2010 (Summit Pain Management).

The Veteran had a third VA C&P examination in April 2010, performed by a physician who reviewed the claims file.  The Veteran denied having had any edema for many years.  When the Veteran was having pulmonary problems he would experience intermittent swelling in the legs but he had no current complaints of edema.  

Treatment notes from Utah Cardiology in May 2010 and November 2010 show no current edema of the lower extremities.  

The Veteran testified before the Board in May 2011, but he did not address the question of edema.

Edema was absent in VA occupational therapy notes in October 2012.

The Veteran presented to the VA PCC in January 2013 complaining of wrist pain; during examination the clinician noted non-pitting edema in the lower extremities.  The clinician also noted the Veteran to be obese, with weight gain of 11 pounds since June due to lack of activity and over-eating.  

Edema was absent in VA emergency room notes in February 2013, VA Gulf War examination in April 2013 and VA Agent Orange examination in May 2013.  The Veteran had a fourth VA C&P examination in July 2013 that is silent in regard to edema. 

As noted above, in December 2013 Dr. Rox Burkett reviewed the Veteran's file at the behest of the Veteran's attorney and stated an opinion that all of the Veteran's claimed disorders are manifestations of a medically unexplained multisystem illness that was caused by military service in the Gulf War.  However, Dr. Burkett did not list edema as one of the 10 medical problems he had considered.

The Veteran had a fifth VA C&P examination in June 2014, performed by an examiner who reviewed the claims file (the examination report was signed in September 2014).  The examiner noted the Veteran had complaints of lower leg swelling throughout his medical record, but deep vein thrombosis had been ruled out.  In 2009, when complaints of left lower leg edema were most persistent, the Veteran was obese and was taking anti-hypertensive medication; obesity often causes lower extremity non-pitting diffuse edema and medications often cause edema in the lower extremities and sarcoidosis.  Examinations in 2009, 2010 and currently showed no evidence of lower extremity edema, whether pitting or non-pitting.  The examiner stated the Veteran had no current vascular disorder and that his claimed condition of "edema" is best attributed as either a symptom of his obesity or a side effect of his then-current hypertensive medication.  No subjective or objective evidence of current edema was shown and no diagnosis was assigned.  The examiner stated the Veteran's edema had resolved as his cardiomyopathy had resolved.  
   
The file was reviewed by a VA physician in April 2016, per the Board's remand.  The reviewer stated that edema of the lower extremities had resolved, with no evidence of edema in recent examinations.

On review of the evidence above, the Board finds the Veteran to have had intermittent, not chronic edema, which began many years after separation from service.  Competent and uncontroverted medical opinion of record in the form of the September 2014 VA C&P opinion, shows the Veteran's intermittent edema is related to obesity or perhaps to anti-hypertensive medication, neither of which is a service-connected disability.  Peripheral edema is not a disease that is presumptively associated with herbicide exposure, and there is no evidence of record associating the Veteran's anemia with such exposure.  Combee, 34 F.3d 1039, 1042.  There is also no evidence associating peripheral edema with a chronic multisymptom illness of undetermined etiology.  In sum, peripheral edema is not shown to be incurred in or otherwise related to service, and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Entitlement to service connection for a cardiovascular disorder

Under the provisions of 38 C.F.R. § 3.309(a), service connection may be presumed when cardiovascular-renal disease becomes manifest to a compensable degree within one year after separation from service.

STRs show no indication of cardiovascular deficits during service.  The Veteran had a redeployment physical examination in March 1991 in which the heart and vascular system were characterized as normal; in the corresponding self-reported Report of Medical History the Veteran denied any history of heart trouble, palpitation or pounding heart or high or low blood pressure. The Veteran was separated from service shortly thereafter, in May 1991.

 The Veteran had a VA electrocardiogram (ECG) in April 2003 that was characterized as "borderline" due to normal sinus rhythm but nonspecific ST-T wave abnormalities.

The Veteran had a cardiac ultrasound in March 2004 that showed septal hypertrophy with mild left ventricular (LV) enlargement; the LV ejection fraction (LVEF) appeared to be within the lower limits of normal.  Mild tricuspid regurgitation was also found.
  
A March 2004 treatment note by Dr. Mark Kirkham states the Veteran had been found to have mild LV hypertrophy (LVH) and question of a past murmur.

The Veteran was treated by Dr. King Udall for a number of medical problems in September 2004. Dr.  Udall noted at the time that the Veteran had an enlarged heart as well as recent-onset hypertension.

The Veteran had a cardiac stress test in October 2004 in which there was no symptomatology suggestive of ischemia but the Veteran did become short of breath. The Veteran achieved a better-than-expected heart rate and exercise tolerance.  The test was characterized as an "equivocal borderline" test.
  
The Veteran had an echocardiogram (ECHO) in March 2005 due to congestive heart failure and chest discomfort.  The impression was trivial-to-mild tricuspid insufficiency, pulmonary artery pressures on the upper edge of normal, global LVH with preserved LV systolic performance, biatrial enlargement and slight enlargement of LV transverse dimensions.  Cardiologist Dr. Michael Cody stated that this ECHO was consistent with hypertensive heart disease.  Dr. Cody recommended further testing to determine if the Veteran also had underlying ischemic cardiac problems.   

The Veteran thereafter had a stress myocardial perfusion study in March 2005 that showed mild LV chamber enlargement, borderline abnormal myocardial perfusion and no significant myocardial ischemia.

A March 2005 office note from Dr. Mark Kirkham described the Veteran's "very complicated, very difficult" history that appeared to date from 1999.  Since then the Veteran had developed chest pains and palpitations with heart racing.  In February 2005 the Veteran was found to have an enlarged heart and possible congestive heart failure.  The Veteran was noted to have a family history of heart problems in his mother and congestive heart failure in other family members.  A recent ECG showed some LV enlargement but good function; a thallium stress test showed no sign of ischemia.  The cardiovascular assessment was septal hypertrophy and LV enlargement, normal EF and mild tricuspid regorge.   

As noted above, also in March 2005 Dr. Kirkham sent a letter to VA stating the Veteran has a very complex medical history and it is highly likely he has Gulf War Syndrome.  Dr. Kirkham concluded the Veteran's current difficulties "are very likely tho [sic] his military service."

An April 2005 treatment note by Dr. Udall states the Veteran had no acute cardiac disease but had been started on medication for mild congestive heart failure.  Computed tomography (CT) of the chest the same month showed mild prominence of the heart.
 
The Veteran had an ECHO at University of Utah Hospital in July 2005 due to indications of idiopathic cardiac myopathy; the study showed left atrial enlargement, moderate-to-severe LV enlargement, moderate LVH, right atrial enlargement, moderate RV enlargement, aortic root enlargement, normal LV systolic function and mild pulmonary hypertension.  The impression was increased LV thickness possibly consistent with hypertensive vascular disease, but amyloid heart disease could not be ruled out.

An August 2005 treatment note by Dr. James Kushner showed an impression of LVH associated with other cardiac chamber abnormalities, possibly cardiac amyloidosis.  Dr. Kushner stated the amyloidosis, if present, might be related to the Veteran's MGUS.

The Veteran had a VA C&P examination in September 2005.  In relevant part, the examiner stated the Veteran's diagnosis of congestive heart failure had never been confirmed.  The examiner also stated the Veteran was not shown to have significant enlargement of the heart.  The Veteran had been diagnosed with hypertension in September 2004, for which he was taking medication with good results.   Current clinical examination of the heart and chest was grossly normal.   The examiner confirmed diagnosis of hypertension but did not otherwise find a current cardiovascular disorder. 

A September 2005 treatment note by the University of Utah cardiology clinic shows current impression of four-chamber dilation with element of diastolic dysfunction, but LV function preserved.  Blood pressure was actually on the "low" side.

In October 2005 Dr. John Doane noted an impression of cardiomyopathy with unifying diagnosis still elusive.  ECHO at University of Utah Hospital in October 2005 was "borderline" with sinus brachycardia and intraventricular conduction delay.  

In January 2006 the Veteran presented to Dr. John Robinson for follow-up of hypertension and non-ischemic cardiomyopathy.  Dr. Robinson's current impression was cardiomyopathy and congestive heart failure likely diastolic dysfunction.

ECHO in February 2006 showed left and right atrial enlargement, mild LV enlargement, moderate LVH and normal LV systolic function.  Following ECHO the Veteran presented to the heart failure clinic for follow-up by Dr. Mohan Lakhani.  Dr. Lakhani stated the Veteran was shown to have idiopathic dilated cardiomyopathy with preserved systolic EF that is likely secondary to his long history of hypertension.

The Veteran presented to the VA PCC in March 2007 to establish care.  In relevant part his existing problems list included congestive heart failure (CHF) and hypertension.  

ECHO April 2007 was "abnormal" in that atrial fibrillation had replaced sinus rhythm when compared with the previous study.  In a May 2007 ECHO study sinus rhythm replaced atrial fibrillation but the study was abnormal due to nonspecific ST abnormality.  An August 2007 ECHO showed moderate RV enlargement, normal LV systolic function, moderately decreased RV systolic function, small pericardial effusion and no significant valvular abnormalities; it was noted that RV function may have become worse since the previous study.

The Veteran was admitted to University of Utah Hospital in April 2007 and in May 2007 for complaint of fatigue, dizziness, shortness of breath and fevers.  He was noted to have a history of four-chamber dilated cardiomyopathy and LVH; he was also noted to have a family history of heart disease (mother died of congestive heart failure in her 80s).  Cardiovascular examination was essentially normal.  

The Veteran testified before the Board in July 2007 that he has an enlarged heart.  During service the Veteran was identified as having a small heart murmur, but he was not identified as having an enlarged heart until approximately 2001-2002, at about the same time that he began to have problems with pneumonia.  

The Veteran had a chest X-ray in June 2008 that showed persistent cardiomegaly.

The Veteran had a chest X-ray as Tanner Clinic in March 2008 that characterized the cardiac silhouette as "somewhat generous."  Subsequent chest X-ray at the same facility in August 2008 characterized the cardiac silhouette size as "prominent but stable and stated there was no definite evidence of an acute cardiopulmonary process.  Chest X-ray in November 2008 showed the cardiac silhouette to be at "the upper limits of normal for size."

The Veteran had an EKG in January 2009 that showed no changes since previous studies in 2004 and 2005.

The Veteran had an ECHO at University of Utah Hospital in April 2009 that showed severe LV enlargement, right atrial enlargement and lower normal LV systolic function.  Compared to previous study in August 2007 RV function had improved, with no current pericardial effusion and LV systolic function now low-normal to minimally decreased.  The corresponding cardiology clinic note shows impression of cardiomegaly with normal LV ejection fraction, history of hypertension currently controlled on medication and history of heart failure.

A May 2009 treatment record from Utah Cardiology states the Veteran has excellent blood pressure since losing 80 pounds with lap band surgery.  There had been reported periods of atrial fibrillation but EKGs had been perfectly satisfactory.  The Veteran's symptoms suggested angina but there were no symptoms of congestive heart failure and no awareness of any arrhythmia issues.

The Veteran had an ECHO at Utah Cardiology in October 2009 that showed enlarged atrial and ventricular dimensions, global left ventricular hypertrophy with preserve left ventricular systolic performance, mild mitral insufficiency and mild tricuspid insufficiency with pulmonary artery pressures normal.
 
The Veteran had a second VA C&P examination in October 2009, performed by an examiner who reviewed the claims file.  The Veteran reported having had no health problems until 2002, at which time he began to develop fatigue symptoms; soon thereafter he developed hypothyroidism, then hypogonadism, then peripheral neuropathy.  The examiner noted the Veteran had multiple cardiovascular diagnoses over the years.  At times the Veteran had been noted to have septal hypertrophy resolving in later years; he had had bilateral atrial enlargement that also resolved.  At times the Veteran had been noted to have pulmonary hypertension, also resolving.  The most recent EKG in 2008 showed only ventricular enlargement, without the previously-noted structural changes.  The most persistent diagnosis was cardiomyopathy, without evidence of ischemia.  Also, hypertension was diagnosed in 1998 or 1999.  Clinical cardiovascular examination was normal.  The examiner stated the Veteran's cardiomyopathy is most likely due to the suboptimally treated obstructive sleep apnea, combined with obesity and overall high volumes of fluid and vascular resistance; it would not be due to an undiagnosed illness or other qualifying chronic disability.      

The Veteran had a third VA C&P examination in April 2010, performed by a physician who reviewed the claims file.  The examiner noted the Veteran had a recent EKG that was normal; as such, the mild cardiac abnormalities that had previously been noted on EKGs had apparently resolved.  The Veteran's previous cardiac complaints appear to have been associated with the Veteran's pulmonary complaints, which had also resolved.  The Veteran did not have angina, chest pain or palpitations and he had never had signs or symptoms consistent with congestive heart failure, and there is no evidence to suggest the presence of coronary artery disease.  The Veteran also has a history of hypertension, but since the Veteran lost 50 pounds he was no longer hypertensive and was not using medication.  Examination showed heart sounds to be faint but otherwise cardiovascular examination was normal; the heart did not percuss enlarged and recent chest X-rays demonstrated normal cardiac silhouette.  The examiner stated the Veteran did not have current cardiomegaly or other specific cardiac abnormality.  The Veteran previously had abnormal EKGs during the period when he was having pulmonary problems, but the EKGs had returned to normal since then and the Veteran's present cardiac history was normal.  The examiner also diagnosed remote hypertension that was now adequately controlled by weight loss.  

A November 2010 treatment note from Utah Cardiology shows a cardiac history of "cardiomyopathy resolved," citing a normal ECHO in October 2009.  The note also cites history of paroxysmal atrial fibrillation (PAF) and risk factor or hypertension.  The current impression was primary cardiomyopathy resolved, with no manifestations of congestive heart failure.  Also entered was an impression of benign hypertension, resolved.

The Veteran testified before the Board in May 2011 that he sees a cardiologist annually because he has an enlarged heart.  He also testified that his hypertension had returned to normal.  

The Veteran presented to the VA PCC in January 2013 complaining of wrist pain; during examination the clinician noted the Veteran to have a heartbeat that was bradycardic but regular.  The Veteran reported that the assessed bradycardia was his normal heartbeat from an early age.  The clinician stated that continued monitoring would be warranted.  The clinician also noted history of diastolic heart failure (HF) but no current signs or symptoms of heart failure.

The Veteran had a VA Gulf War examination in April 2013 and Agent Orange examination in May 2013 in which clinical examination of the heart/chest was normal.  

The Veteran had a fourth VA C&P examination in July 2013 that is silent in regard to cardiac complaints or disorders.  Current VA X-ray, performed in conjunction with the examination, showed no acute cardiopulmonary process. 

As noted above, in December 2013 Dr. Rox Burkett reviewed the Veteran's file at the behest of the Veteran's attorney.  Dr. Burkett noted the Veteran had 10 different medical problems, including a history of cardiovascular disease and amyloidosis of the heart.  Dr. Burkett asserted that at least two cardiac studies noted some irregularities.  Dr. Burkett stated that medical literature and common sense show that toxic exposures, stress hormones and other unknowns will affect the immune system and cause many of the Veteran's conditions.  Based on review of the Veteran's filed (more than 4,000 pages) and favorable opinions by Dr. Kirkham and Doane, Dr. Burkett stated an opinion that the Veteran's claimed disorders, including cardiovascular disease, are manifestations of a medically unexplained multisystem illness that was caused by military service in the Gulf War.   

The Veteran had a fifth VA C&P examination in June 2014, performed by an examiner who reviewed the claims file (examination report signed in September 2014 following completion of diagnostics).  The Veteran described having been diagnosed with a cardiovascular condition in 2003-2004; his problem was enlarged heart and hypertension.  The Veteran had gastric banding surgery in 2009 to address his then-current morbid obesity, and since then he had no further problems with his blood pressure or his heart.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  The examiner diagnosed cardiomyopathy and hypertensive heart disease, both as originally diagnosed in 2005 per stress tests.  However, the examiner stated that the Veteran's cardiovascular disability had resolved, noting that the Veteran's cardiologist described cardiomyopathy as "considered resolved" in November 2010.  Although the exact cause of the Veteran's mildly dilated cardiomyopathy was apparently never determined, it is well established that inadequately controlled hypertension can cause LVH such as was seen in the Veteran's ECHO in July 2005.  LVH is an increase in the mass of the left ventricle, which happens as the chronically elevated blood pressure increases the afterload pressure in the left chamber.  Benign essential hypertension, which is the Veteran's condition, has a poorly understood pathophysiology but the Veteran is shown to have several of the associated risk factors including family history, sedentary lifestyle, obesity and low vitamin D level, any and all of which pre-dispose the development of hypertension.  

As noted above, the examiner took exception to the general conclusion of Drs. Kirkham and Burkett to the effect that the Veteran's claimed symptoms are manifestations of a chronic multisymptom illness of undetermined etiology associated with service in the Persian Gulf.  The examiner also stated that cardiomyopathy/hypertensive heart disease is considered a disease state with a clear and specific etiology; it is a separate and stand-alone condition and not a part of a medically unexplained chronic multisymptom illness.  In this case, the Veteran's hypertension is the cause of his (resolved) cardiomyopathy.  The examiner stated there is no evidence in STRs or post-service treatment records to establish a relationship between cardiomyopathy/hypertensive heart disease and active service, as symptoms developed more than 10 years after service.  

The Veteran was evaluated by Dr. Lucinda Bateman in January 2015 for his chronic fatigue symptoms.  Relevant to cardiac disorders, Dr. Bateman noted the Veteran's cardiac enlargement and hypertension had improved with his weight loss, but the Veteran remained obese and was again gaining weight due to slippage of his gastric band.
 
The file was reviewed by a VA physician in April 2016, per the Board's remand.  The reviewer stated that there is no longer a cardiovascular disability, as it is considered to be resolved by the Veteran's cardiologist. 

Review of the evidence above shows the Veteran to have been diagnosed with congestive heart disease, cardiomyopathy and hypertension during the course of the period under review.  None of these diseases is shown to have been incurred in service or for many years after service, so presumptive service connection for chronic disease under 38 C.F.R. § 3.309(a) is not warranted.  Service connection for ischemic heart disease is presumptive for a veteran who was exposed to herbicides in service, but the Veteran is not shown to have ischemic heart disease, and there is no medical evidence of record associating the Veteran's hypertension or cardiomyopathy with herbicide exposure.  Combee, 34 F.3d 1039, 1042.  

The Veteran asserts on appeal that his cardiovascular symptoms are associated with a chronic multisymptom illness of undetermined etiology.  His contention is essentially supported by Drs. Kirkham and Burkett and essentially refuted by the VA C&P examination reports in October 2009, April 2010 and September 2014.  The Board has carefully reviewed these conflicting medical opinions and finds the opinions of the VA examiners and reviewer to be more probative because they provide a much more detailed clinical rationale than either Dr. Kirkham or Dr. Burkett.  Nieves-Rodriguez, 22 Vet. App. 295, 303-304.  Thus, the more probative medical opinions weigh against service connection and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Entitlement to service connection for hypogonadism

STRs show no indication of hypogonadism during service.  The Veteran had a redeployment physical examination in March 1991 in which the genitourinary (GU) system was characterized as normal except for a left varicocele.  The Veteran was separated from service shortly thereafter, in May 1991.

A March 2004 treatment note by Dr. Mark Kirkham states the Veteran had been found to have a benign testicular mass and decreased testosterone.

The Veteran was examined by Dr. Jack Wahlen in May 2004.  Dr. Wahlen noted the Veteran had recently been identified as having low testosterone level.  Dr. Wahlen's assessment was hypogonadism by history, with present status unclear.

The Veteran was treated by Dr. King Udall for a number of medical problems in October 2004.  Dr. Udall noted the Veteran to have hypogonadism, being currently treated with testosterone injection.

The Veteran had a VA C&P examination in September 2005.  In relevant part, the examiner stated the Veteran had been diagnosed with hypogonadism in April 2004.  Since then the Veteran had been treated with testosterone injections and was currently capable of normal sexual function.  Examination of the genitalia showed the testicles to possibly be slightly small.  The examiner did not question the diagnosis of hypogonadism.  

The Veteran was admitted to the University of Utah Hospital in September 2005 for bloody pleural effusions.  The clinician noted the Veteran had been found to have low testosterone and was recently started on testosterone replacement.

The Veteran presented to the VA PCC in March 2007 to establish care.  His existing active problems list included hypogonadism.

The Veteran was admitted to University of Utah Hospital in April 2007 and again in May 2007 for complaint of fatigue, dizziness, shortness of breath and fevers.  He was noted to have a history of hypertestosteronism [sic].  

The Veteran testified before the Board in July 2007 that hypogonadism is a disease associated with inability to produce sufficient testosterone for the body's needs.  Testosterone injections continued to provide some relief.  The Veteran did not recall having symptoms of hypogonadism until approximately 2003-2004.

In November 2007 the Veteran was examined by Dr. Marissa Grotzke, an endocrinologist.  Dr. Grotzke noted the Veteran had been taking testosterone to treat fatigue; the fatigue still persisted but the Veteran denied low libido and denied difficulty with erections, headaches, diplopia or vision changes.  Dr. Grotzke assessed hypogonadism of unclear etiology and stated that this condition is very common in men of the Veteran's age. 

A University of Utah cardiology clinic note in April 2009 shows current assessment of hypogonadism on testosterone supplement.

The Veteran had a second VA C&P examination in October 2009, performed by an examiner who reviewed the claims file.  The Veteran reported having had no health problems until 2002, at which time he began to develop fatigue symptoms; soon thereafter he developed hypothyroidism, then hypogonadism, then peripheral neuropathy.  The Veteran's testosterone levels currently appeared to be on the low end of normal, with current weekly injections.  The genitalia were normal on examination.  The examiner diagnosed hypotestosteronism.  The examiner stated the lack of family history of hypogonadism does not mean that the disorder is due to an undiagnosed illness.  A period of 8-10 years between Desert Storm and the development of hypogonadism argues against causality for exposure to unknown agents; therefore, hypogonadism most likely developed on its own.  Further, hypogonadism is itself a diagnosis, and has occurred in the population as a primary complication rather than secondary to other issues such as exposure to agents.

The Veteran had a third VA C&P examination in April 2010, performed by a physician who reviewed the claims file.  The examiner noted that hypogonadism had been diagnosed in 2003.  The Veteran was taking testosterone and his level of testosterone was currently normal, with normal sexual function.  The Veteran's hypogonadism appeared to be a primary disorder.  The genitalia were normal on examination.  The examiner diagnosed hypogonadism, effectively treated with testosterone.

The Veteran testified before the Board in May 2011, but he did not address the question of hypogonadism.

The Veteran had a fourth VA C&P examination in July 2013 that did not address hypogonadism.  In the same month a VA PCC note states the cause of the Veteran's hypogonadism may be obesity.

As noted above, in December 2013 Dr. Rox Burkett reviewed the Veteran's file at the behest of the Veteran's attorney and stated an opinion that all of the Veteran's claimed disorders are manifestations of a medically unexplained multisystem illness that was caused by military service in the Gulf War.  However, Dr. Burkett did not list hypogonadism as one of the 10 medical problems he had considered.

The Veteran had a fifth VA C&P examination in June 2014, performed by an examiner who reviewed the claims file (examination report released in September 2014 following completion of diagnostics).  The Veteran described having been found to have low testosterone in 2004 coincident with treatment for diabetes.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  The examiner diagnosed hypogonadism, as first diagnosed in May 2004 per review of the treatment record.  

The examiner stated that hypogonadism is caused by a decrease in the production of testosterone by the Leydig cells in the testes and is associated with obesity.  In the Veteran's case, the most likely cause of his low testosterone levels is his obesity, which can decrease the amount of serum testosterone available for uptake in the blood.  Hypogonadism is a disease state with a clear and specific etiology (in this case, obesity) and is not a condition that can be considered part of a medically unexplained chronic multisymptom illness.  Otherwise, as regards direct service connection, there is no evidence in STRs or post-service medical records associating hypogonadism with service.  Hypogonadism became manifest nearly 11 years after separation from service and it is reasonable to conclude that the disease was not likely incurred in or caused by service.

The file was reviewed by a VA physician in April 2016, per the Board's remand.  The reviewer stated that hypogonadism did not result from a medication side effect and did not result from a functional gastrointestinal disorder.  There is no evidence associating hypogonadism to chronic fatigue syndrome or to fibromyalgia.  As determined by the September 2014 VA examination, the Veteran's hypogonadism has a conclusive, explained etiology and known pathophysiology.  It is not likely that the Veteran's hypogonadism is related to service and it is not a medically unexplained chronic multisystem illness of unknown pathogenesis. 

Review of the file shows the Veteran has been diagnosed with hypogonadism.  However, competent and uncontroverted medical opinion of record, in the form of the September 2014 VA examination report and April 2016 medical review, establishes that the Veteran does not have hypogonadism that is incurred in or otherwise related to service, to include as a manifestation of chronic multisymptom illness of undetermined etiology.  Hypogonadism is not a condition presumptively associated with herbicide exposure, and there is no medical evidence suggesting such a relationship in the Veteran's case.  Combee, 34 F.3d 1039, 1042.  Accordingly, the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Entitlement to service connection for hypothyroidism

STRs show no indication of a thyroid disorder during service.  The Veteran had a redeployment physical examination in March 1991 that is silent in regard to any thyroid abnormality; in the corresponding self-reported Report of Medical History the Veteran denied any history of thyroid trouble.  The Veteran was separated from service shortly thereafter in May 1991.

In August 2000 the Veteran was treated by Dr. Dennis Peterson for a number of medical problems including thyroid irregularity.  The Veteran was begun on thyroid medication.  Subsequent records by this and other providers consistently show the Veteran as having hyperthyroidism, treated by medication.

A March 2005 office note from Dr. Mark Kirkham described the Veteran's "very complicated, very difficult" history that appeared to date from 1999; the Veteran had been diagnosed with hypothyroidism in that year.

As noted above, also in March 2005 Dr. Kirkham sent a letter to VA stating the Veteran has a very complex medical history and it is highly likely he has Gulf War Syndrome.  Dr. Kirkham concluded the Veteran's current difficulties "are very likely tho [sic] his military service."

The Veteran had a VA C&P examination in September 2005.  In relevant part, the examiner stated the Veteran had been diagnosed with hyperthyroidism by Dr. Peterson in 2003.  The Veteran had been taking thyroid medication since then and his thyroid function was currently normal.  The examiner did not question the diagnosis of hypothyroidism.

The Veteran was admitted to the University of Utah Hospital in September 2005 for bloody pleural effusions.  The clinician noted the Veteran had been found to be hyperthyroid and had recently been started on medication (Synthroid).

The Veteran presented to the VA PCC) in March 2007 to establish care.  His existing active problems list included hypothyroidism.

The Veteran did not testify regarding hypothyroidism during his July 2007 Travel Board hearing.

The Veteran was admitted to University of Utah Hospital in April 2009 and May 2007 for complaint of fatigue, dizziness, shortness of breath and fevers.  He was noted to have a history of hypothyroidism; he also had a family history (one brother with hypothyroidism and a sister with Hashimoto's disease).  The Veteran was currently taking medication (Levoxyl) for hypothyroidism.

In November 2007 the Veteran was examined by Dr. Marissa Grotzke, an endocrinologist.  Dr. Grotzke noted the Veteran had been diagnosed with hypothyroidism in approximately 2002 and was stated on levothyroxine therapy at that time.  The Veteran has a strong family history of thyroid disease, with his mother, sister and brother all having hypothyroidism.   Dr. Grotzke assessed hypothyroidism and stated that this condition is very common in men of the Veteran's age. 

The Veteran had a second VA C&P examination in October 2009, performed by an examiner who reviewed the claims file.  The Veteran reported having had no health problems until 2002, at which time he began to develop fatigue symptoms; soon thereafter he developed hypothyroidism, then hypogonadism, then peripheral neuropathy.  The condition was previously over-medicated to the extent that his medications were decreased, although he continued to take medication.  The examiner diagnosed hypothyroidism and stated this is most likely primary in nature, not secondary to other underlying issues or exposures, given the length of time between the Veteran's service in the Persian Gulf and the development of hypothyroidism.  Hypothyroidism accordingly is not due to undiagnosed illness but rather is most likely a primary diagnosis.

The Veteran had a third VA C&P examination in April 2010, performed by a physician who reviewed the claims file.  The examiner noted the Veteran takes levothyroxine, which controls the hyperthyroidism to the degree that the thyroid function is now normal.  The examiner diagnosed hypothyroidism, effectively treated with levothyroxine.

The Veteran testified before the Board in May 2011, but he did not address the question of hypothyroidism.

The Veteran had a VA Gulf War examination in April 2013 in which he endorsed history of thyroid and hypothyroid.

The Veteran had a fourth VA C&P examination in July 2013 that did not address hypothyroidism.

As noted above, in December 2013 Dr. Rox Burkett reviewed the Veteran's file at the behest of the Veteran's attorney.  Dr. Burkett noted the Veteran had 10 different medical problems, including a hypothyroidism as an immune-related disease.  Dr. Burkett stated that medical literature and common sense show that toxic exposures, stress hormones and other unknowns will affect the immune system and cause many of the Veteran's conditions including thyroid problems.  Based on review of the Veteran's filed (more than 4,000 pages) and favorable opinions by Dr. Kirkham and Doane, Dr. Burkett stated an opinion that the Veteran's claimed disorders, including hypothyroidism, are manifestations of a medically unexplained multisystem illness that was caused by military service in the Gulf War.   

The Veteran had a fifth VA C&P examination in June 2014, performed by an examiner who reviewed the claims file (examination report released in September 2014 following completion of diagnostics).  The Veteran reported he had been diagnosed with hypothyroidism in 2002 during treatment for symptoms of fatigue and exhaustion.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  The examiner diagnosed hypothyroidism, as first diagnosed in January 2002 per review of the claims file.  As noted above, the examiner took exception to the general conclusion of Drs. Kirkham and Burkett to the effect that the Veteran's claimed symptoms are manifestations of a chronic multisymptom illness of undetermined etiology associated with service in the Persian Gulf.  The examiner stated that the pathophysiology of hypothyroidism depends on the type of hypothyroidism present.  Per review of the file, the Veteran's endocrinologist never identified the definitive cause of the Veteran's hypothyroidism, but most cases of primary hypothyroidism are caused by a chronic autoimmune thyroiditis.  In this case, the Veteran was later diagnosed with sarcoidosis, which is a known cause of subclinical hypothyroidism.   Hypothyroidism is a disease state with a number of potential clear and specific etiologies and should be considered a separate and stand-alone condition, not part of a medically unexplained chronic multisymptom illness.  Otherwise, as regards direct service connection, there is no evidence in STRs or post-service medical records associating hypothyroidism with service.  Hypothyroidism became manifest nearly 11 years after separation from service and it is reasonable to conclude that the disease was not likely incurred in or caused by service.

The file was reviewed by a VA physician in April 2016, per the Board's remand.  The reviewer stated he finds the September 2014 VA compensation and pension evaluation to be accurate in regard to the thyroid discussion, and he is in agreement with the findings.  The reviewer also stated that the examiner's description of the pathophysiology of hypothyroidism is an accurate summary.  The reviewer stated that the Veteran's hypothyroidism is not the result of medication for a service-connected disability, since the onset of fatigue symptoms pre-dated such medications.  Hypothyroidism is not a condition resulting from a functional gastrointestinal disorder, as such a notion is not supported in peer-reviewed medical literature.  Hypothyroidism is not related to chronic fatigue syndrome or fibromyalgia; hypothyroid must be ruled out before a diagnosis of chronic fatigue syndrome or fibromyalgia can be considered in the differential diagnosis, and in this case after treatment for hypothyroidism began the Veteran's symptoms of fatigue were not significantly abated.  Also, the claimed hypothyroid condition has a conclusive explained etiology and known pathophysiology.  There is no evidence to suggest a nexus between hypothyroidism and military service and modern medical literature proves that hypothyroidism is not a medically explained chronic multisymptom illness with an unknown pathogenesis.       

On review of the evidence above, the Veteran is shown to have been diagnosed with hypothyroidism.  The disorder is not shown to have been incurred in service or for many years after separation from service.  There is no presumption of hypothyroidism as a condition related to herbicide exposure, and no evidence in this case suggesting that the Veteran's hypothyroidism is associated with such exposure.  Combee, 34 F.3d 1039, 1042.  

The Veteran asserts on appeal that his hypothyroidism is associated with a chronic multisymptom illness of undetermined etiology.  His contention is essentially supported by Drs. Kirkham and Burkett and essentially refuted by the VA C&P examination reports in October 2009 and September 2014 and by the VA review opinion in April 2016.  The Board has carefully reviewed these conflicting medical opinions and finds the opinions of the VA examiners and reviewer to be more probative because they provide a much more detailed clinical rationale than either Dr. Kirkham or Dr. Burkett.  Nieves-Rodriguez, 22 Vet. App. 295, 303-304.  Thus, the more probative medical opinions weigh against service connection and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Entitlement to service connection for peripheral neuropathy

Under the provisions of 38 C.F.R. § 3.309(a), service connection may be presumed when an organic disease of the nervous system becomes manifest to a compensable degree within one year after separation from service; under the provisions of 38 C.F.R. § 3.309(e), service connection may be presumed for an herbicide-exposed Veteran who develops early-onset peripheral neuropathy.   

The Board notes at the outset that the Veteran is already service-connected for right and left lower extremity peripheral neuropathy, associated with the service-connected lumbar spine degenerative disc disease and each rated as 10 percent disabling.  Because the Veteran is already service-connected for peripheral neuropathy of the bilateral lower extremities the discussion below will address only the question of peripheral neuropathy of the right and/or left upper extremities.

STRs show no indication of peripheral neuropathy during service.  The Veteran had a redeployment examination in March 1991 in which the neurological system was characterized as normal; in a corresponding Report of Medical History the Veteran denied history of neuritis.  The Veteran was separated from service shortly thereafter in May 1991.

In March 2001 the Veteran was treated by Dr. Dennis Peterson for complaint of tingling in several fingers of the left hand.  The clinical impression was rule out carpal tunnel syndrome.

A May 2004 treatment note by Dr. Jack Wahlen states the Veteran had peripheral neuropathy that was "almost certainly" due to diabetes mellitus.

A March 2005 office note from Dr. Mark Kirkham described the Veteran's "very complicated, very difficult" history that appeared to date from 1999.  Since then the Veteran had developed occasional numbness in the hands and arms.  Dr. Kirkham stated the Veteran had been found to have "some peripheral neuropathy" as well as carpal tunnel syndrome.

As noted above, also in March 2005 Dr. Kirkham sent a letter to VA stating the Veteran has a very complex medical history and it is highly likely he has Gulf War Syndrome.  Dr. Kirkham concluded the Veteran's current difficulties "are very likely tho [sic] his military service."

A June 2005 treatment note by Dr. Bob Svagr states the Veteran had been shown on nerve conduction study to have peripheral neuropathy of the lower extremities that is possibly related to exposure to chemicals.  Dr. Svagr did not address whether there was any neuropathy of the upper extremities.

The Veteran had a VA C&P examination in September 2005.  In relevant part, the examiner stated he had been diagnosed with peripheral sensory neuropathy, manifested by mild intermittent tingling in the feet.  The examiner noted the Veteran had undergone a nerve conduction study in May 2005 in which there was no electrical evidence of peripheral neuropathy.  Neurological examination was significant only for subjective report of slightly decreased sensation the toes; the examiner stated there was no evidence to suggest the presence of a significant peripheral neuropathy.
 
The Veteran was admitted to the University of Utah Hospital in September 2005 for bloody pleural effusions.  The clinician noted the Veteran had been worked up (possibly referring to treatment in March 2005) for peripheral neuropathy, with nerve conduction velocity (NCV) testing that showed a general slowing of nerve conduction in the lower extremities.

The Veteran presented to the VA PCC in March 2007 to establish care.  There is no indication of complaints or observations regarding peripheral neuropathy.

The Veteran was admitted to University of Utah Hospital in April 2007 and in May 2007 for various complaints.  The clinician noted history of peripheral neuropathy, but neurologic examination was normal.

The Veteran was hospitalized again in University of Utah Hospital in August 2007 for various complaints.  Neurologic examination was again normal, although the clinician noted cortical atrophy causing memory loss.

The Veteran was treated in August 2010 by neurosurgeon Dr. Edgar Goldston for complaint of low back and right leg pain and numbness/tingling in the right upper extremity.  The Veteran was neurologically intact in the upper extremities with respect to sensory, motor and reflexes.

The Veteran presented to the emergency department of the University of Utah Hospital in October 2008 complaining of right flank pain.  Examination showed sensation, motor strength and reflexes to be within normal limits.

The Veteran had EMG at the University of Utah in July 2010 due to complaint of right ulnar and low trunk C8 neuropathy.  The study showed no evidence of right upper extremity mononeuropathy, plexopathy or radiculopathy.

The Veteran testified before the Board in July 2007 that he believes he has peripheral neuropathy that is due to exposure to herbicides.  He described loss of sensation in the lower extremities; his testimony is silent in regard to any sensation of neuropathy in the upper extremities.

In August 2009 the Veteran presented to Dr. Svagr for follow-up of his lumbar and cervical spine complaints.  Neurological examination showed normal sensory, motor strength and reflexes in the extremities.

The Veteran had a second VA C&P examination in October 2009, performed by an examiner who reviewed the claims file.  The Veteran reported having had no health problems until 2002, at which time he began to develop fatigue symptoms; soon thereafter he developed hypothyroidism, then hypogonadism, then peripheral neuropathy.  The Veteran described paresthesias in the upper and lower extremities that had not been attributed to a specific etiology (the examiner noted at that point that any number of the Veteran's underlying diseases could cause paresthesias).  On examination the Veteran reported decreased sensation in the upper extremities.  The examiner diagnosed mild-to-moderate sensory neuropathy of the bilateral upper extremities.  (The examiner also diagnosed severe sensory neuropathy of the bilateral lower extremities, but as noted above the Veteran is already service-connected for radiculopathy of the lower extremities and such disorder is not on appeal.)   The examiner stated that peripheral neuropathy associated with dioxin exposure is acute in nature, so the Veteran's neuropathy is not likely associated with herbicide exposure.  As regards undiagnosed illness, the Veteran had multiple issues that can cause paresthesias including hypothyroidism, chronic edema (which the Veteran had at one time) and poorly-treated apnea with chronic underlying hypoxia/hypoxemia.  Therefore, the Veteran's peripheral neuropathy would not be felt to be due to an undiagnosed illness, but rather to the multifactorial issues stated above.    

The Veteran had a third VA C&P examination in April 2010, performed by a physician who reviewed the claims file.  The Veteran reported symptoms of lower extremity peripheral neuropathy; he did not address upper extremity neuropathy.  Neurological examination of the upper extremities was normal.  The examiner stated there is no evidence of peripheral neuropathy (except for nonspecific decreased vibratory sensation in the toes) and no evidence to suggest the Veteran has peripheral neuropathy that may be related to herbicide exposure.   

In January 2011 the Veteran presented to University of Utah neurosurgery clinic for evaluation after having received lumbosacral branch blocks.  The Veteran reported the branch blocks had resolved his previous pain and weakness in the legs, and the clinician noted the Veteran to be neurologically intact in the bilateral lower extremities on examination.  

The Veteran testified before the Board in May 2011, but he did not address the question of peripheral neuropathy.

The Veteran had a VA Gulf War examination in April 2013 and Agent Orange examination in May 2013 in which he endorsed history of lower extremity neuropathy.  Neurological examination on both occasions showed motor and sensory to be intact.

The Veteran had a fourth VA C&P examination in July 2013 that did not address peripheral neuropathy.

As noted above, in December 2013 Dr. Rox Burkett reviewed the Veteran's file at the behest of the Veteran's attorney.  Dr. Burkett noted the Veteran had 10 different medical problems, including severe lower extremity neuropathies.   Dr. Burkett asserted that the previous VA examiners had not acknowledged the abnormal nerve conduction studies and diagnosis of severe lower extremity neuropathies and lesser neuropathies in the upper extremities of record as early as 2005.  Dr. Burkett stated that medical literature and common sense show that toxic exposures, stress hormones and other unknowns will affect the immune system and cause many of the Veteran's conditions, including neuropathies.  Based on review of the Veteran's filed (more than 4,000 pages) and favorable opinions by Dr. Kirkham and Doane, Dr. Burkett stated an opinion that the Veteran's claimed disorders, including severe lower extremity neuropathies, are manifestations of a medically unexplained multisystem illness that was caused by military service in the Gulf War.   

The Veteran had a fifth VA C&P examination in June 2014, performed by an examiner who reviewed the claims file (examination report released in September 2014 following completion of diagnostics).  The Veteran reported having had three EMG studies: the first was normal (upper extremities), the second showed lower extremity neuropathy and the third showed upper and lower extremity neuropathy.  The Veteran described current numbness and paresthesias in the lower extremities and stated he did not have as many complaints in the upper extremities.  He stated these symptoms started in 2002-2004.  The examiner performed a neurological examination and noted observations in detail.  An EMG study was performed in September 2014 and was normal in all extremities.  The examiner stated the Veteran was not shown to have peripheral neuropathy.  The examiner also stated that the positive EMG in 2004 was erroneous, since the study was abnormal in only one limb and "polyneuropathy" by definition must involve more than one limb.  Because the Veteran did not meet the diagnostic criteria for peripheral neuropathy no opinion could be provided regarding service connection.  The examiner stated the Veteran had a "gold standard" EMG in September 2014 that was normal; the previous EMGs were performed one limb at a time and were only slightly outside the normal range.  The previous diagnosis of peripheral neuropathy was deemed to be inaccurate and was excluded; because the Veteran did not have diagnosed peripheral neuropathy no opinion could be provided in regard to service connection.
As noted above, the examiner took exception to the general conclusion of Drs. Kirkham and Burkett to the effect that the Veteran's claimed symptoms are manifestations of a chronic multisymptom illness of undetermined etiology associated with service in the Persian Gulf.  
 
The Veteran was evaluated by Dr. Lucinda Bateman in January 2015 for his chronic fatigue symptoms.  Relevant to peripheral neuropathy, Dr. Bateman noted that the Veteran was reporting symptoms in his fingers although EMG studies had been negative to date.  Dr. Bateman stated the Veteran may have a longstanding mild metabolic syndrome, no subclinical due to substantial weight loss, with slow development of peripheral neuropathy.  Peripheral neuropathies are more common in patients with chronic fatigue syndrome and the associated pain amplification syndromes.  This finding, as a single finding, does not explain the Veteran's global symptoms and functional impairment.  

The file was reviewed by a VA physician in April 2016, per the Board's remand.  The reviewer stated the Veteran's peripheral neuropathy condition is attributed to his subjective lumbar radiculopathy and that the most recent EMG findings in September 2014 support this statement.  The reviewer found no additional evidence to change the well-stated opinion of the most recent VA examiner.  

Review of the evidence above shows the Veteran to have been diagnosed intermittently during the period under review with peripheral neuropathy of the lower extremities.  As noted above, he receives VA disability compensation for radiculopathy of the lower extremities related to his service-connected low back disability; the question is whether he has additional peripheral neuropathy for which service connection is warranted.

There is no indication of peripheral neuropathy in service.  Service connection for early  peripheral neuropathy is presumptive to exposure to herbicides, but in this case the Veteran did not have peripheral neuropathy symptoms until many years after separation from service, so "early" peripheral neuropathy is not shown.  Dr. Svagr stated in June 2005 that the Veteran's peripheral neuropathy is "possibly" related to exposure to chemicals, which raises possible service connection under Combee, but medical opinions expressed in speculative language such as "possibly related" do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998).  The VA examiners in October 2009 and April 2010 subsequently provided competent opinion that the Veteran's claimed peripheral neuropathy is not related to herbicide exposure.

The Veteran asserts on appeal that his peripheral neuropathy is associated with a chronic multisymptom illness of undetermined etiology.  His contention is essentially supported by Drs. Kirkham and Burkett and essentially refuted by the VA C&P examination reports in October 2009 and September 2014 and by the VA review opinion in April 2016.  The Board has carefully reviewed these conflicting medical opinions and finds the opinions of the VA examiners and reviewer to be more probative because they provide a much more detailed clinical rationale than either Dr. Kirkham or Dr. Burkett.  Nieves-Rodriguez, 22 Vet. App. 295, 303-304.  Thus, the more probative medical opinions weigh against service connection and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Entitlement to service connection for arthritis of multiple joints

Under the provisions of 38 C.F.R. § 3.309(a), service connection may be presumed when arthritis becomes manifest to a compensable degree within one year after separation from service.

STRs show no indication of arthritis during service.  The Veteran had a redeployment examination in March 1991 in which the spine, feet, upper extremities and lower extremities were characterized as normal; in the corresponding self-reported Report of Medical History the Veteran denied any history of arthritis, bursitis or rheumatism; he also denied history of swollen or painful joints.  The Veteran was separated from service shortly thereafter in May 1991.

The Veteran had a CT scan of the cervical spine at Columbia Lakeview Hospital in November 1999 due to reported left side back and shoulder pain.  The study showed mild degenerative changes at C2-3, C3-4, C4-5 and C5-6 levels with left-sided C6-7 uncovertebral joint hypertrophy and left C6-7 neuroforaminal compromise.  There was no significant stenosis.
 
In December 2000 the Veteran was treated by Dr. Dennis Peterson for bursitis in the left arm radiating into the elbow.  Examination showed no swelling, tenderness or limitation of motion of any joints.

In March 2001 the Veteran was treated by Dr. Peterson for complaint of pain and tenderness involving the left wrist, with tingling in several fingers of the left hand.  The clinical impression was rule out carpal tunnel syndrome.

A September 2001 treatment note by Dr. Peterson reflects subacromial bursitis of the left shoulder, characterized as intermittent over a long period of time. 

In September 2002 the Veteran was treated by Dr. Peterson for complaints including multiple joint arthritis.  However, these treatment records do not specify which joints were affected.

The Veteran was treated by Dr. Peterson for left knee strain in June 2003 for recent-onset left knee pain without apparent injury and characterized as a left knee strain.  In December 2003 he was treated for right shoulder pain and mid-upper back pain; no diagnosis was recorded.

The Veteran submitted a Statement in Support of Claim in February 2005 clarifying that he has bursitis in the shoulders and arthritis in the bilateral knees, back and right hip.

The Veteran presented to Dr. Mark Kirkham in April 2004 complaining of bilateral shoulder pain.  Examination showed some tenderness in the right shoulder but range of motion was fairly normal.  There was no assessment other than "bilateral shoulder pain."

A March 2005 office note from Dr. Kirkham described the Veteran's "very complicated, very difficult" history that appeared to date from 1999; since then the Veteran had developed "achy joints."  Later in March 2005 Dr. Kirkham sent a letter to VA stating the Veteran has a very complex medical history and it is highly likely he has Gulf War Syndrome.  Dr. Kirkham concluded the Veteran's current difficulties "are very likely tho [sic] his military service."

The Veteran was examined in March 2005 by Dr. Harold Vonk, a rheumatologist.  
The Veteran described diffuse aches and pains involving his back, neck, shoulders, hands and lower extremity joints.  At times the pain seemed more related to muscles than to the joints.  The Veteran reported having been diagnosed with carpal tunnel syndrome and having been diagnosed with arthritis in the spine.  Examination showed good range motion of all joints in the upper and lower extremities.  There was some very mild distal interphalangeal (DIP) enlargement and some rotational changes at the second and third DIP joints consistent with very early osteoarthritis.  Dr. Vonk's assessment was primary idiopathic osteoarthritis and osteoarthritis of the lumbar spine; also, arthralgias (joint pains), myalgias (muscle pains) and fatigue out of proportion to the diagnosed osteoarthritis.  Dr. Vonk stressed that there was little evidence of loss of motion, atrophy or loss of function of any joint.   

The Veteran was treated for left knee pain and swelling by Dr. King Udall in April 2005; Dr.  Udall's impression was probable meniscal tear.  However, X-ray of the left knee the same month showed radiographically mild tricompartmental osteoarthritis.  Dr. David Cook's assessment was suspected degenerative medial meniscus tear in a setting of underlying DJD. 

The Veteran had magnetic resonance imaging (MRI) of the left knee in May 2005 that showed early degenerative osteoarthritis as well as meniscus tear, effusion and chondromalacia patella.  X-rays of the left and right hips the same month showed no abnormality.  However, a whole-body bone scan the same month showed increased activity in the bilateral shoulders, knees and ankles, likely degenerative.  

An August 2005 treatment note by Dr. James Kushner states that on examination the Veteran had normal range of motion of all joints except the left knee, which had recently had arthroscopic surgery.  The Veteran complained of diffuse myalgias and arthralgias but denied any decreased range of motion of any joint except the left knee.

The Veteran had a VA C&P examination in September 2005.  In relevant part, the examiner stated that the question of arthritis, joint pain and shoulder bursitis had been raised on appeal.  The Veteran told the examiner he had been diagnosed with osteoarthritis and complained of pain in every joint in his body, but he denied joint swelling, redness or tenderness.   Careful examination of the cervical spine, shoulders, elbows, wrists, fingers, knees, ankles, toes and hips revealed normal range of motion without evidence of redness, swelling or erythema.     
  
The Veteran was admitted to the University of Utah Hospital in September 2005 for respiratory complaints.  The clinician noted the Veteran had been worked up (possibly referring to treatment in March 2005) for generalized arthralgia of the knee, ankle and hips, with a negative ANCA, negative rheumatoid factor and nonreactive RPR.  The clinician also noted the Veteran had been found to have osteoarthritis of the spine, with two degenerated discs in the lumbar area.

X-ray of both knees at Tanner Clinic in March 2006 showed bilateral mild-to-moderate arthrosis.

The Veteran presented to the VA PCC in March 2007 to establish care.  His existing active problems list osteoarthritis/degenerative joint disease (OA/DJD).  Musculoskeletal examination noted normal range of motion.  The assessment going forward was DJD.

The Veteran was admitted to University of Utah Hospital in April 2007 and in May 2007 for multiple complaints.  He was noted to have a history of DJD and a past surgical history of left knee arthroscopy in 2005.  Current musculoskeletal examination was normal.  

The Veteran testified before the Board in July 2007 that he has arthritis all over his body.  He described pain in the fingers, knees, ankles, back, neck, shoulder, elbows and hips.  

X-ray of the cervical spine at Tanner Clinic in November 2007 showed moderate degenerative changes at C6-7.

A VA PCC note in February 2008 notes the musculoskeletal system to be symmetrical and without deformities, with normal grip strength.

The Veteran had X-ray studies in January 2009 that showed mild-to-moderate osteoarthrosis in the right knee and mild arthrosis in the first carpometacarpal (CMC) joints of both wrists.  A subsequent clinical review by Dr. Peter Cook attributes the right knee arthrosis to a torn meniscus and attributes the wrist arthrosis to triangular fibrocartilage complex (TFCC) injury to the wrists.

The Veteran had X-ray studies of both knees at Tanner Clinic in February 2009 that showed very prominent arthritis, left more than right.  MRI of the cervical spine the same month showed a moderate-size osteophyte formation at C6-7 causing severe left foraminal narrowing; otherwise, mild cervical disc disease.

The Veteran presented to Dr. Peter Cook in February 2009 complaining of right knee and wrist pain.  Dr. Cook noted history of gout in the big toe.  Dr. Cook's impression was possible meniscus tear in the right knee; he did not enter an impression regarding the wrist.  Subsequent MRI of the right knee showed mild-to-moderate osteoarthritis, degeneration of the medial meniscus and small knee joint effusion.  

In March 2009 the Veteran presented to Dr. Kirkham complaining of pain in the right great toe joint.  Examination confirmed decreased motion in the first metaphalangeal (MP) joint. Dr. Kirkham's assessment was hallux limitus of the right MP joint.

The Veteran had a second VA C&P examination in October 2009, performed by an examiner who reviewed the claims file.  The Veteran reported having developed right knee pain during service in 1981, although he did not seek treatment at the time.  He reported having developed right hip pain during service in 1991, although again he did not seek treatment at the time.  The Veteran did not describe continuous symptoms since 1981 or 1991 respectively.  The examiner performed a clinical examination of the spine (lumbar and cervical), shoulders, hips and knees, and noted observations in detail.  The examiner diagnosed right knee patellofemoral pain syndrome and trochanteric bursitis with iliotibial band syndrome.  The examiner stated the Veteran did not have arthritis of the right hip, but rather had bilateral trochanteric bursitis that was manifested just three years earlier by the Veteran's own account.  The right knee is not likely related to service, based on the lack of records to help confirm any connection.

The Veteran had a third VA C&P examination in April 2010, performed by a physician who reviewed the claims file.  The Veteran stated he began having intermittent pain in the right big toe in 1980; the pain had persisted since then but had decreased in severity.  He also complained of pain in all fingers beginning 5-6 years before the examination, and ankle pain from the same time.  The Veteran reported bilateral knee pain starting in the mid-1980s; the Veteran had been told by other medical providers that he has arthritis in both knees, right worse than left.  The Veteran reported bilateral shoulder pain beginning spontaneously in 1995 and neck pain beginning 10 years before the examination.  The Veteran had no complaints of pain in other joints.   The examiner stated that the Veteran's right big toe complaints were suggestive of gout, although this had not been formally diagnosed.  The examiner performed an examination of the cervical spine, knees, fingers, ankles and shoulders, and noted observations in detail.   The examiner diagnosed degenerative disk disease and spondylosis of the cervical spine and bilateral patellar chondromalacia.          

The Veteran was examined in March 2011 by Mark Anderson, a physical therapist.  Mr. Anderson stated the Veteran was shown to have significant degenerative changes and reduced joint and disc space in the upper-to-mid cervical spine and bilateral knees. The Veteran reported neck pain and knee pain associated with running and with helping other soldiers with their packs in Vietnam.   Mr. Anderson examined the Veteran and noted observations in detail.   Mr. Anderson stated the Veteran's knee and neck symptoms appear to have been affected by early and continuous aggravation during military service.  Mr. Anderson stated the Veteran's reported heavy usage of neck and back in service would predispose him to earlier than normal changes than he would have experienced in his post-service sedentary life or from age-related changes alone.    

X-ray studies at University of Utah Hospital in April 2011 showed moderate tibiotalar osteoarthritis in the bilateral ankles and moderate tricompartmental osteoarthritis of the bilateral knees.

The Veteran testified before the Board in May 2011 that he had knee problems at Fort Monmouth in 1981 or 1982; he sought treatment in the base emergency room and was told it was a meniscus problem.  The emergency room physician advised the Veteran to go to an orthopedic specialist the next day, but the Veteran did not want to miss training and therefore did not seek additional treatment.  During the Persian Gulf War the Veteran had to lift heavy cans of ice, which aggravated his joint problems.  The Veteran continues to have knee problems, as well as hip problems and arthritic pain in the hands.  

In June 2011 the Veteran complained to the University of Utah Hospital of bilateral painful knees, hips and ankles.  The treatment notes are silent in regard to the left ankle or bilateral hips, but X-ray showed the Veteran to have mild osteoarthritis of the right ankle and severe arthritis of the bilateral knees, left worse than right.  The Veteran thereupon underwent total knee replacement (TKR) of the left knee in November 2011.    

The Veteran had a VA Gulf War examination in April 2013 and Agent Orange examination in May 2013 in which he endorsed history of arthritis and problems with the neck, upper and lower back, shoulders, elbows, wrists, knees, hips and ankles.  Musculoskeletal examination on both occasions showed the joints to have normal range of motion, without swelling.  X-ray in April 2013 showed mild medial compartment osteoarthritis in the right knee 

The Veteran had a fourth VA C&P examination in July 2013, performed by an examiner who reviewed the claims file.  The Veteran complained of pain in the bilateral hips, mostly in the right hip.  He described having injured his right knee at Fort Monmouth in 1981 and  being told at the time that he had a torn meniscus; periodically over the years both knees have bothered him.  The examiner performed a clinical examination of the Veteran and noted observations in detail.  The examiner diagnosed mild sacroiliac osteoarthritis as the cause of the Veteran's bilateral hip pain.  The examiner also diagnosed right knee (but not left knee) osteoarthritis.  

The examiner stated that the numerous joint X-rays taken by the Veteran's private treating provider in April 2011 noted moderate osteoarthritis in several bilateral joints, including the knees, hips and ankles.  Given the Veteran's age and his long history of obesity, the osteoarthritis present in the Veteran's joints is an appropriate and expected part of the aging process.  There is no evidence in the claims file to suggest that the Veteran's military service caused or aggravated his current arthritis in any joint.  Also, the left knee, which was the more severely painful and "worst" knee, and the first joint replaced, was not the right knee that the Veteran asserts on appeal had bothered him since service.  If a right knee injury in service had caused or aggravated the right knee arthritis, it would be expected that either the right knee would have been replaced first due to the increased damage, or would show signs on imaging of arthritic changes due to trauma.  Neither of these indicators have been found or proven, and it is less likely than not that the Veteran's osteoarthritis of any joint, hip, knee or back is related to or incurred in service.  Also, as the osteoarthritis was diagnosed many years after service (15+ years) there is no evidence the Veteran's service aggravated his arthritis in any joint.

As noted above, in December 2013 Dr. Rox Burkett reviewed the Veteran's file at the behest of the Veteran's attorney.  Dr. Burkett noted the Veteran had 10 different medical problems, including a long history of osteoarthritis.  Dr. Burkett stated that medical literature and common sense show that toxic exposures, stress hormones and other unknowns will affect the immune system and cause many of the Veteran's conditions.  Based on review of the Veteran's filed (more than 4,000 pages) and favorable opinions by Dr. Kirkham and Doane, Dr. Burkett stated an opinion that the Veteran's claimed disorders, including osteoarthritis, are manifestations of a medically unexplained multisystem illness that was caused by military service in the Gulf War.   

The Veteran had a fifth VA C&P examination in June 2014, but this examination did not address arthritis.  However, as noted above, the examiner took exception to the general conclusion of Drs. Kirkham and Burkett to the effect that the Veteran's claimed symptoms are manifestations of a chronic multisymptom illness of undetermined etiology associated with service in the Persian Gulf.  

The Veteran had a sixth VA examination in April 2016, specifically for arthritis.  The examiner, a physician, reviewed the Veteran's electronic claims file.  The Veteran stated that osteoarthritis had been diagnosed in the back and knees; he also had a history of non-distracting pain in the ankle and the fingers of the left hand that had not been diagnosed as arthritis.  The Veteran had a left knee replacement for osteoarthritis in 2011; he also had non-disabling pain in the right knee.  The Veteran also had pain in the hips that was attributed to low back sciatica.  The Veteran had been found to have skin psoriasis but not with psoriatic arthritis.  The examiner performed a clinical examination of the Veteran and noted observations in detail, including reported pain in the thoracolumbar spine and bilateral hips.  The examiner also noted that X-rays of record showed osteoarthritis of the right knee (September 2015), bilateral hips (July 2013) and sacroiliac (July 2013).  The examiner's current diagnosis was "joint pain."

The examiner stated that osteoarthritis was shown in the lumbar spine and right knee, but there is no evidence other than speculative findings to connect such diagnoses to military service.  Osteoarthritis is a common finding in adults in the sixth decade of life, including adults not associated with military service.  In the examiner's opinion the Veteran's history of morbid obesity for many years is a more likely etiology of osteoarthritis in the spine and knees.  It is also unlikely that the current arthritis developed to a compensable degree within the first year after separation from service; present X-rays and MRI do not support such a notion.   

On review of the evidence above the Board finds at the outset that the Veteran is not shown to have had arthritis in service.  "Mild degenerative changes" of the cervical spine were noted in September 1999, eight years after separation from service; the Board concludes that arthritis was not present to a compensable degree within the first year after discharge from service and that service connection is not warranted on a presumptive basis for chronic disability under 38 C.F.R. § 3.309(a).  

The Veteran presents two alternative theories for service connection for osteoarthritis: first, that his condition is due to undocumented traumatic injuries during service; and, second, that his condition is due to a chronic multisymptom illness of undetermined etiology.

Addressing first the question of osteoarthritis due to injury in service, the Veteran is competent to report events in service such as sustaining an injury and going to sick call.  However, whether he has a chronic disability resulting from such injury is a complex medical question that is not within the competence of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Accordingly, medical opinion is required.

The Veteran's theory of direct causation is supported by physical therapist Mark Anderson, who stated that the Veteran's in-service injuries would pre-dispose him to developing osteoarthritis.  The Veteran's theory is rejected by the VA examiners in in July 2013 and April 2016.  The Board finds the opinions of the VA examiners to be more probative, for the following reasons.  First, there is no indication as to the evidence Mr. Anderson had available when he arrived at  his decision; in comparison, the VA examiners had access to the Veteran's STRs, which demonstrate that the Veteran denied joint problems at the time of his separation from service, and also had access to the Veteran's treatment records after service demonstrating the onset of joint problems.  Thus, the opinion of the VA examiners is more probative under the second prong of Nieves-Rodriguez because those examiners had a better factual predicate than did Mr. Anderson.  Second, the VA examiners, and especially the examiner in July 2013, provided a much more detailed clinical rationale in support of the conclusion, which shows such opinion to be more probative under the third prong of Nieves-Rodriguez.      

Turning to the question of arthritis being associated with a chronic multisymptom illness of undetermined etiology, Drs. Kirkham and Burkett have stated that the Veteran has a constellation of symptoms including osteoarthritis that are likely related to such illness.  However, Drs. Kirkham and Burkett provided no clinical rationale describing arthritis specifically, whereas the VA examinations in July 2013 and April 2016 specifically considered arthritis and determined that the Veteran's disease is likely due to aging and to obesity.  Thus, the VA examination reports are more probative under the criteria of Nieves-Rodriguez and may be relied upon by the Board.

In sum, based on the evidence and analysis above the Board finds the most probative medical opinion of record shows the Veteran does not have arthritis that is incurred in or otherwise related to service; accordingly, the claim must be denied.  Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.
 
Entitlement to service connection for a pulmonary disorder

STRs show no indication of a pulmonary disorder during service.  The Veteran had a redeployment examination in March 1991 in which the lungs were characterized as normal; in the corresponding Report of Medical History the Veteran denied history of shortness of breath, asthma, chest pain or chronic cough.  The Veteran was separated from service shortly thereafter in May 1991.

The Veteran had a normal VA chest X-ray in April 2003.  

In February 2004 Dr. Dennis Peterson treated the Veteran for sinusitis and pneumonia.

The Veteran was treated by Dr. King Udall for a number of medical problems in September 2004, including bronchospasm and shortness of breath. Dr.  Udall noted the Veteran to have a "most strong family history of asthma."  In October 2004 Dr. Udall noted an impression of asthma/mild chronic obstructive pulmonary disease (COPD), being treated by an inhaler.  Pulmonary function test (PFT) in October 2004 was characterized as mildly abnormal, consistent with mild chest constriction.

A March 2005 office note from Dr. Mark Kirkham described the Veteran's "very complicated, very difficult" history that appeared to date from 1999.  Since then the Veteran had developed increasing shortness of breath.  The Veteran had been found to have pneumonia the previous month (February 2005).  Current examination showed the lungs to have a few wheezes but otherwise clear.  Pulmonary assessment was chronic asthma versus some mild chronic obstructive pulmonary disease (COPD), recent pneumonia and chronic shortness of breath.

As noted above, also in March 2005 Dr. Kirkham sent a letter to VA stating the Veteran has a very complex medical history and it is highly likely he has Gulf War Syndrome.  Dr. Kirkham concluded the Veteran's current difficulties "are very likely tho [sic] his military service."

The Veteran had a pulmonary function test (PFT) in May 2005 at LDS Hospital, performed due to symptoms of dyspnea on exertion (DOE).  The study showed normal total lung capacity and normal diffusing capacity but suggestion of pulmonary air trapping.  Dr. Lara Hardman reviewed the file later that month and noted the Veteran to have symptoms of DOE, cough and recurrent respiratory infections that did not appear to be due to an underlying pulmonary disease, but rather to an underlying condition for which he was currently being worked up (multiple myeloma, chronic lymphocytic leukemia or chronic fatigue immunity deficiency syndrome).  

The Veteran had a VA C&P examination in September 2005.  In relevant part, Veteran reported having been told that he might have asthma and that he was currently using an inhaler.  The Veteran endorsed periods of shortness of breath but denied frank wheezing.  The examiner noted the Veteran had pulmonary function testing (PFT) in May 2005 that was normal.  Current clinical examination of the chest and lungs was essentially normal.
 
The Veteran was admitted to the University of Utah Hospital in September 2005 for bloody pleural effusions.  He was noted to have a history of recurrent reported pneumonias.  The Veteran had a chest X-ray on September 8, 2005, due to history of several months of pleuritic chest pain with night sweats and malaise; the impression was left lower lobe suspicious for infection in the setting of fever.  However, another chest X-ray the following day was normal for the Veteran's age.   Chest X-ray on September 16 was indicative of pneumonia.   The inpatient discharge diagnosis was pleural effusion and community-acquired pneumonia.

The Veteran had a VA C&P examination in September 2005.  In relevant part, the examiner stated the Veteran had a history of fluid on the lungs and episodes of pneumonia that had resolved with antibiotics.  The examiner did not enter a diagnosis of any current pulmonary disorder.

In October 2005 the Veteran underwent surgical resections of the left upper lobe (LUL) and left lower lobe (LLL) of the left lung at the University of Utah Hospital.   The surgeon noted the Veteran had developed symptoms of progressive shortness of breath and dyspnea on exertion over the past year; as a result of these complications the Veteran had consulted in internist and pulmonologist.  Studies showed the presence of a persistent and recurrent left pleural effusion of uncertain etiology, plus evidence of changes consistent with possible interstitial lung disease and thickening of the left pleura consistent with possible involvement of amyloidosis within the left hemithorax.  The surgeon's diagnosis (pre-operative and post-operative) was progressive shortness of breath and dyspnea on exertion of uncertain etiology.

In October 2005 Dr. John Doane noted an impression of recurrent pneumonia.  In December 2005 Dr. Doane specifically noted eosinophilic pneumonia.  Chest X-rays in December 2005 and January 2006 showed interval resolution of the small left pleural effusion that had been noted in the October 2005 study. 

In January 2006 Dr. Ernst Schreiber, a pulmonologist, stated the Veteran's pulmonary picture and clinical symptoms remained puzzling.  Dr. Schreiber said he was hard-pressed to believe the Veteran actually had chronic eosinophilic pneumonia.  PFT and computed tomography (CT) of the chest in January 2006 were both normal.  Dr. Schreiber stated the Veteran had no obvious current respiratory problems other than obstructive sleep apnea.

In June 2006 Dr. Schreiber stated the Veteran's left-sided pleuritic process had completely resolved.  

The Veteran presented to the VA PCC in March 2007 to establish care.  His existing active problems list included asthma.  The Veteran was noted to have history of pneumothorax in 2005, possibly due to pneumonia.  The Veteran reported dyspnea with climbing one flight of stairs.  The lungs were clear on examination.  The assessment going forward was asthma.

The Veteran was admitted to University of Utah Hospital in April 2007 and again in May 2007 for complaint of fatigue, dizziness, shortness of breath and fevers.  He was noted to have a history of recurrent pneumonia, monoclonal gammopathy of undetermined significance (MGUS) and obstructive sleep apnea.  Relative to pulmonary symptoms, the Veteran had three prior episodes of pneumonia, the first in 2004.  On examination he was in mild respiratory distress.  The upper lung fields were clear to auscultation but there were soft crackles in the right lung base.  The left lower lung was clear, but intonation sounded different from the right; there was also decreased tactile fremitus left versus right.  Chest X-ray showed an interval decrease in lung volumes with increasing consolidation in the retrocardiac region.  The clinician expressed concern about pneumonia, especially hospital-acquired pneumonia since the Veteran had been recently hospitalized.  

The Veteran testified before the Board in July 2007 that he believes he has pulmonary problems that are due to Gulf War Syndrome.  He had no lung problems prior to approximately 2004.  Over time he was followed up for asthma, shortness of breath, pneumonia and pleural effusion.  Draining of fluid from the lung has provided only temporary relief, and antibiotic treatments had been ineffective.  As of the date of the hearing there was no clear etiology for the Veteran's respiratory symptoms.  

The Veteran was hospitalized again in University of Utah Hospital in August 2007 for fever, shortness of breath and cough.  He was noted to have a five-year history of recurrent pneumonia.  The current impression was community-acquired pneumonia.  

The Veteran had a consultation with Dr. Jessica Walsh in August 2007 for pleural effusions.  The Veteran described having felt well until 2002, when he began to have fatigue and difficulty thinking.  Pneumonia was diagnosed in January 2004 and pleural effusions were diagnosed in the fall of 2005.  Dr. Walsh's assessment was recurrent pleural and pericardial effusions of unknown etiology.  Dr. Walsh stated the Veteran's clinical picture was not typical of a rheumatological disease.
 
The Veteran had bronchoscopy at University of Utah Hospital in August 2007 due to persistent left lower lobe (LLL) pneumonia.  The study showed normal airways.

The Veteran had a CT of the chest at University of Utah Hospital in September 2007 due to recurrent pneumonia.  The study showed interval resolution of the previously noted pleural effusions and some residual postinflammatory and surgical changes in the lingula and left lung base, but no current acute cardiopulmonary process and no findings of acute pleuro-parenchymal disease. 

The Veteran had a chest X-ray at University of Utah Hospital in October 2007 due to fever of unknown origin; the study showed an increasing small left pleural effusion.  A follow-up study later the same month showed interval resolution of that effusion. 

The Veteran had a chest X-ray in June 2008 due to history of dyspnea.  The study showed low lung volumes with atelectatic changes at the perihilar air regions and lung bases.

In July 2008 Dr. Kirkham noted an assessment of chronic recurrent bronchitis.

A University of Utah cardiology clinic note in September 2008 refers to newly diagnosed pulmonary sarcoidosis.  Pulmonology clinic notes from Intermountain Medical Center pulmonology clinic dated in September 2008 also refer to newly-diagnosis sarcoidosis.

The Veteran was treated by Dr. James Kushner, a hematologist/oncologist, in October 2008.  Dr. Kushner noted the Veteran had recently been diagnosed with sarcoidosis, which could definitely explain his history of pleural effusions and his present adenopathy in the chest.

The Veteran had a second VA C&P examination in October 2009, performed by an examiner who reviewed the claims file.  The Veteran reported having had no health problems until 2002, at which time he began to develop fatigue symptoms; soon thereafter he developed hypothyroidism, then hypogonadism, then peripheral neuropathy.  The examiner noted that the Veteran had been diagnosed with MGUS and also has an apparent underlying pulmonary issue that had never been diagnosed despite five years of assessment and treatment.  The Veteran was initially thought to have asthma but he did poorly on inhalers.  At one point it was felt that the Veteran might have chronic eosinophilic pneumonia, but that diagnosis was no longer in favor.  The diagnosis of amyloidosis had been entertained but was not shown on tissue studies. Finally, the Veteran most recently was diagnosed with pulmonary sarcoidosis, but this was felt to be new and not the cause of the Veteran's earlier symptoms of dyspnea and shortness of breath.  All PFTs from 2005 to the present had been normal.  The Veteran did have chronic underlying crackle in the left lower base where he had chronic recurrent consolidations.  There had been no official diagnosis for the Veteran's pulmonary complaints prior to the diagnosis of sarcoidosis.  Current examination of the chest showed bibasilar crackles but the upper airways were clear.  The examiner diagnosed recurrent pneumonias with chronic lower lobe consolidation and history of empyemas; the examiner also stated the only current diagnosis was pulmonary sarcoidosis.    

The Veteran had a third VA C&P examination in April 2010, performed by a physician who reviewed the claims file.  The examiner noted the Veteran's extensive history of pulmonary complaints; however, the Veteran had no current complaints of respiratory symptoms such as shortness of breath, dyspnea on exertion or chest pains.  Several recent PFTs and chest X-rays were normal.  As such, it appeared the Veteran's pulmonary problem had resolved completely; also, there had never been any evidence on examination that the Veteran had asthma.  Examination of the chest was normal.  The examiner diagnosed remote pneumonias and pleural effusions likely secondary to infectious disease and possibly to sarcoidosis, although it was not possible to reach a specific conclusion.  The Veteran currently had normal PFT and chest X-ray and no pulmonary complaints.   

In December 2010 the Veteran presented to the University of Utah pulmonology clinic for evaluation of sarcoidosis.  The clinician noted the Veteran had a long history of pleural effusions of undetermined etiology.  The effusions responded to steroid treatment.   Later the Veteran developed mediastinal adenopathy and was assessed to have sarcoidosis.  In 2009 the Veteran had lap band surgery, which resulted in a weight loss of 50-70 pounds, and his clinical status was greatly improved since then; his breathing was much better and he had no current pulmonary complaints.  The Veteran had a recent PFT that was completely normal.  The current assessment was sarcoidosis with normal pulmonary function.  Also, review of CT showed no interstitial disease.

The Veteran testified before the Board in May 2011 that he sees a pulmonologist because of past lung problems with unexplained pleural effusions.  

In January 2013 and again in February 2013 the Veteran presented to the VA emergency room complaining of pleuritic left-side chest pain and dyspnea; the Veteran was concerned that he was having another episode of pleural effusion.  An EKG showed normal sinus rhythms but chest CT showed a small pleural effusion without evidence of an embolism.  As there was no sign of embolism, pneumonia, pneumothorax or malignancy the Veteran was discharged home.

In February 2013 the Veteran presented to the VA pulmonology clinic for evaluation of pulmonary effusion.  The clinician noted this was the first episode of pulmonary effusion since 2007.  The Veteran previously had extensive work-up and the etiology of the effusion remained unclear.  Given time course and immunologic seemed most likely; it would be unusual, but not impossible, for sarcoid.   The examiner noted that the biopsy in 2005 had identified granulation tissue with eosinophils and stated the recurrent presence of eosinophils was suggestive of a rheumatologic disease (despite the extensive negative workups) or asbestos.  Subsequent pathology report of the pleural fluid showed fibrinous effusion with mature small lymphocytes and occasional neutrophils.  Chest X-ray showed no pulmonary embolism and a small loculated left pleural effusion with left basilar atelectasis.    

The Veteran had a VA Gulf War examination in April 2013 and Agent Orange examination in May 2013 in which he endorsed history of asthma.  During both examinations the chest was normal to auscultation.
  
A VA pulmonary clinic PCC note in July 2013 refers to "possible asthma" and "idiopathic left pleuritic pain."  The clinician noted normal PFT the same month.  

The Veteran had a fourth VA C&P examination in July 2013, performed by an examiner who reviewed the claims file.  The examiner noted the Veteran started having issues with pleural effusions in 2005, followed by extensive workups by VA and private medical providers.  In July 2008 there was an incidental finding of enlarged hilar lymph nodes, which eventually resulted in diagnosis of sarcoidosis.  Extensive workups had not shown any complications of sarcoidosis to date, although during episodes of pleural effusions the Veteran is subject to fatigue, pain in the left side of the chest, fever, shortness of breath and mild cough.  Treatment with steroids resolves these symptoms.  There were no pleural effusions between 2008 and 2013.  The latest pleural effusion was in January 2013 and resolved with steroid (prednisone) taper.  The Veteran had no current symptoms.  Current VA X-ray, performed in conjunction with the examination, showed no acute cardiopulmonary process. 

The examiner diagnosed sarcoidosis.  The examiner stated that sarcoidosis is a known clinical diagnosis and is not attributable to an undiagnosed illness or to the Veteran's time on active duty.  All of the Veteran's symptoms and clinical findings during the period under review, to include the multiple pleural effusions, are due to the definitively- diagnosed sarcoidosis.  Medical literature was reviewed and studies have been found which indicate that although the Veteran had recurrent pleural effusions for several years prior to the definitive diagnosis in 2008, the effusions are most likely a symptom of sarcoidosis and not a separate condition of clinical finding.  Further, the Veteran's respiratory condition did not present itself until many years after the Veteran's separation from service (separation in 1991, onset in 2002) and there is no indication in the Veteran's copious claims file to suggest the Veteran had issues with respiratory complaints or conditions in service.  Any chronic respiratory condition incurred in or aggravated by service would have appeared within 1-2 years after separation from service.  There is no evidence to prove this; it is accordingly less likely than not that the Veteran's military service caused or aggravated his respiratory condition.

The Veteran presented to the VA emergency room in June 2014 with cough and fever symptoms.  X-ray showed a new ill-defined right basilar opacity suggestive of atelectasis or developing consolidation.  The clinical assessment was pneumonia (PNA).  

As noted above, in December 2013 Dr. Rox Burkett reviewed the Veteran's file at the behest of the Veteran's attorney.  Dr. Burkett noted the Veteran had 10 different medical problems, including chronic respiratory disease and sarcoidosis.  Dr. Burkett stated that medical literature and common sense show that toxic exposures, stress hormones and other unknowns will affect the immune system and cause many of the Veteran's condition, including pulmonary problems.  Based on review of the Veteran's filed (more than 4,000 pages) and favorable opinions by Dr. Kirkham and Doane, Dr. Burkett stated an opinion that the Veteran's claimed disorders, including chronic respiratory disease and sarcoidosis, are manifestations of a medically unexplained multisystem illness that was caused by military service in the Gulf War.   

The Veteran had a fifth VA C&P examination in June 2014, but this examination did not address respiratory symptoms.   However, as noted above, the examiner took exception to the general conclusion of Drs. Kirkham and Burkett to the effect that the Veteran's claimed symptoms are manifestations of a chronic multisymptom illness of undetermined etiology associated with service in the Persian Gulf.  

The Veteran was evaluated by Dr. Lucinda Bateman in January 2015 for his chronic fatigue symptoms.  Relevant to respiratory disorders, Dr. Bateman noted the Veteran had been diagnosed with sarcoidosis of the chest by biopsy in 2008, but no known recurrence; Dr. Bateman stated this is uncertain but unlikely an explanation for his systemic/chronic symptoms.  Dr. Bateman also noted recurrent pleural effusions since 2005, likely related to complex chronic pain with fatigue, sarcoidosis of the chest and MGUS in some way, but the underlying diagnosis was unclear even after 10 years.   

The file was reviewed by a VA physician in April 2016, per the Board's remand.  The reviewer stated that evaluation was complete and current, without additional evidence to dispute the opinion of the VA examiner.  The reviewer stated that sarcoidosis is not a side effect of medication. Sarcoidosis is not related to chronic fatigue syndrome or fibromyalgia; by definition, chronic fatigue syndrome and fibromyalgia must rule out any organic etiology of symptoms, and sarcoidosis is considered to be an organic etiology.  Also, sarcoidosis has a conclusively-explained etiology or pathophysiology; specifically, the pathogenesis of sarcoidosis is an initial lesion within the pulmonary system followed by the development of noncaseating granulomata that in turn lead to either obstructive or restrictive pulmonary physiology.  Thus, there is at least a partially-understood etiology for sarcoidosis.  The reviewer stated that sarcoidosis is not likely related to military service and is not a medically unexplained chronic multisystem illness, since there is a known pathogenesis.  The reviewer stated he agrees with the opinion of the most recent VA examiner in regard to respiratory disorder not being related to military service.   

In June 2016 the Veteran's attorney submitted a letter to the Board arguing that the Veteran's pleural effusions, which are of unclear origin, cause him breathing difficulty and chest pain that affects his ability to work.  (The Board notes at this time that the Veteran is 100 percent service-connected and also receives special monthly compensation at the housebound rate, so inability to work is already compensated.)

Review of the evidence above shows the Veteran has been diagnosed with respiratory disorders including asthma, pleural effusions, bronchitis and sarcoidosis.  STRs show no indication of respiratory complaints during service, and the Veteran specifically denied respiratory symptoms at the time of his separation from service.  The Veteran does not have a respiratory disorder that is presumptively associated with herbicide exposure, and there is no medical evidence of record suggesting such a relationship.  Combee, 34 F.3d 1039, 1042.  
 
The Veteran asserts on appeal that his pulmonary symptoms are associated with a chronic multisymptom illness of undetermined etiology.  His contention is essentially supported by Drs. Kirkham and Burkett and essentially refuted by the VA C&P examination report in July 2013 in conjunction with the VA review opinion in April 2016.  The Board has carefully reviewed these conflicting medical opinions and finds the opinions of the VA examiner and reviewer to be more probative because they provide a much more detailed clinical rationale regarding respiratory symptoms than either Dr. Kirkham or Dr. Burkett.  Nieves-Rodriguez, 22 Vet. App. 295, 303-304.  Thus, the more probative medical opinions weigh against service connection and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.

Entitlement to service connection for a skin disorder

STRs show no indication of a skin disorder during service.  The Veteran had a redeployment examination in March 1991 in which the skin was characterized as normal.  The Veteran was separated from service shortly thereafter in May 1991.

In December 1991 the Veteran was treated by Dr. Dennis Peterson for herpes zoster in the left axilla as well as cellulitis in the same area probably as a reaction to deodorant.

In November 2001 the Veteran was treated by Dr. Peterson for dyshydrosis of the arms and legs and mild cellulitis in the left lower leg.  In December 2001 he was treated for cellulitis in the chest and upper abdomen.  

In October 2003 the Veteran was treated by Dr. Peterson for a rash on the cheeks and face.  The clinical impression was infectious dermatitis.

The Veteran was examined by Dr. Jack Wahlen in May 2004.  Examination of the skin was significant for dry moccasin tinea in the left foot.

A March 2005 office note from Dr. Mark Kirkham described the Veteran's "very complicated, very difficult" history that appeared to date from 1999.  Since then the Veteran had recently developed a nonspecific rash, described as an erythematous, tiny papillary rash of unknown etiology that had since cleared up; the Veteran had no current obvious skin abnormalities.

As noted above, also in March 2005 Dr. Kirkham sent a letter to VA stating the Veteran has a very complex medical history and it is highly likely he has Gulf War Syndrome.  Dr. Kirkham concluded the Veteran's current difficulties "are very likely tho [sic] his military service."

The Veteran was examined in March 2005 by Dr. Harold Vonk, a rheumatologist.  The Veteran had no current skin rash, but reported having had a skin rash in the past that was possibly a manifestation of shingles.

An August 2005 treatment note by Dr. James Kushner states the Veteran's skin was clear on examination, with normal turgor.

The Veteran had a VA C&P examination in September 2005.  In relevant part, the examiner stated the Veteran was treated for an episode of shingles in early 2004, which resolved without recurrence.  The Veteran also reported an occasional, infrequent rash on the legs, but this had not recurred during the past year.  The Veteran reported having lost some of the hair on his scalp while he was stationed in Saudi Arabia but this hair loss had subsequently stabilized.  Clinical examination showed no current skin lesions or rashes.  The hair on the Veteran's scalp was somewhat thin but there was no significant baldness.    

A March 2006 treatment record from the University of Utah Hospital notes no evidence of skin rash but several palpable skin lesions most likely to be lipomas present in the upper extremities, left greater than right.

The Veteran was admitted to University of Utah Hospital in May 2007 for complaint of fatigue, dizziness, shortness of breath and fevers.  Examination showed the Veteran to have had recent skin biopsy of the lower abdomen, which appeared to be healing well; otherwise no abnormality of the skin was noted.  

The Veteran presented to the VA primary care clinic (PCC) in March 2007 to establish care.  Examination of the skin showed scattered lipomas.

The Veteran testified before the Board in July 2007 that he has a recurrent skin rash that he believes is a symptom of Gulf War Syndrome.  The rash began on his chest and shoulders and was identified at the time as shingles.  That rash resolved, but he continues to have recurrent rash on the shins.  The rash has not been well documented because the Veteran's other medical complaints have greater urgency.  He has not been advised of a diagnosis for the rash.  The Veteran also described persistent athlete's foot since service in Vietnam.  

Treatment records from the University of Utah Hospital show the Veteran was treated for non-pruritic lesions on his shins in June 2007, but the skin was clear in September 2007.  In March 2008 the Veteran had some subcutaneous nodules over various areas (arms, back and abdomen) consistent with previous lipomas.  

In July 2008 Dr. Kirkham observed a rash on the penis, the left side of the chest (possible shingles) and the left leg (probable eczema).  In August 2008 Dr. Kirkham observed "a little bit of eczema" on the Veteran's arm.

An October 2008 treatment note by the University of Utah Hospital shows the Veteran's skin was clear of rashes or lesions.

In March 2009 the Veteran presented to Dr. Kirkham complaining of painful ingrown toenail of the right great toe and fungal infection of the left great toe; he also complained of excessive sweating of the feet.  Dr. Kirkham's assessment was onychocryptosis of the right great toe, onychomycosis of the left great toe and hyperhidrosis of both feet.  In the same month the Veteran complained to Dr. Kirkham of rash on his left leg.

In July 2009 the Veteran returned to Dr. Brooks Potter complaining of fungus on the left great toenail.  Dr. Potter's impression was onychomycosis of the left great toe.  The Veteran was treated again for the same complaint in September, October and December 2009.

The Veteran presented to Dr. Bradley Neuenschwander in February 2010 complaining of red papules on the trunk, red scaly spot on the right arm, lipomas on the trunk and generalized redness, itching and irritation after receiving a testosterone shot.  Examination showed multiple papules on the trunk, several mobile nodules on the abdomen, a scaly papule on the right arm and mild erythema and scale on the left buttock.  The impression was cherry hemangioma (benign) on the chest, actinic keratosis on the forearm, irritant dermatitis on the buttock and lipomas.  Dr. Neuenschwander stated the Veteran might be developing hypersensitivity to the preservative in the injected medication and advised caution.
 
A treatment note by Summit Pain Management in March 2011 shows the skin as warm, dry and intact, without lesions or rashes. 

The Veteran had a second VA C&P examination in October 2009, performed by an examiner who reviewed the claims file.  The Veteran initially reported being unable to remember having a skin disorder, but then he reported episodic rashes on the shins, penis, chest and bilateral arms.  The Veteran was unable to give a reliable report as to when his symptoms began; the most recent episode occurred last summer and the Veteran had no current symptoms.  Current skin examination was entirely normal, without any active lesions.  Because there was no current skin disorder or diagnosis the examiner was unable to assert an opinion in regard to causation.

The Veteran had a third VA C&P examination in April 2010, performed by a physician who reviewed the claims file.  The Veteran reported that he would occasionally develop a skin rash involving the anterior thighs and shins, moderately pruritic and lasting 1-2 days.  This began in 2003 and occurred every 2-3 months.  The Veteran stated there is no pattern to the rash, and he denied having rash anywhere else on his body.  Examination of the skin showed no current rash.  The examiner stated there was no current diagnosed skin disorder.

In October 2010 the Veteran presented to Dr. Arnold Morrill with a rash on the penis for three days.  No diagnosis is shown.

A November 2010 treatment note from Utah Cardiology shows the skin to have been warm and dry on examination; no rash or other abnormality was recorded.  

The Veteran presented to the University of Utah dermatology clinic in April 2011 requesting examination to determine if he had any skin symptoms relating to his recently-diagnosed sarcoidosis. The Veteran's cutaneous history included lipomas all his life that may be familial.  The Veteran complained of current lesions on the right thigh and left arm.  The clinician performed a thorough examination of the skin.  The clinical assessment was no cutaneous changes that would be typical of cutaneous sarcoidosis; lipoma on the left arm and cutaneous polyp on the right thigh.  Biopsy showed the right thigh polyp to be acrochordon.
 
The Veteran testified before the Board in May 2011 that he sees a dermatologist because his sarcoidosis can affect the skin.  

A University of Utah dermatology pathology note in May 2011 states that a sample taken from a nodule on the Veteran's right medial arm was consistent with lipoma.

In June 2011 the Veteran presented to the University of Utah dermatology clinic complaining of a highly pruritic red rash on the lower extremities.  Examination showed patchy subacute dermatitis over the left and right pretibial surfaces, left worse than right.  The clinical impression was highly pruritic recurring rash in the context of prior history of sarcoidosis.  The clinician submitted samples for biopsy to determine the presence of cutaneous sarcoidosis; the biopsy showed spongiotic and interface changes but features of cutaneous sarcoidosis were not observed. 

In February 2012 the Veteran presented to Dr. Morrill complaining of rash over his entire body except the face.  The rash had reportedly lasted for months.  No diagnosis is shown.  

In July 2012 the VA dermatology clinic performed punch biopsy analysis of skin samples from the Veteran's left and right flanks.  The diagnosis was spongiotic dermatosis with numerous eosinophils and non-specific dermatitis.  

The Veteran presented to the VA dermatology clinic in October 2012 to follow up his urticaria rash on trunk, arms, legs and back as demonstrated in July 2012.  The rash had responded to steroid taper and had not returned.  The skin was essentially clear on examination.  The clinical impression was history of urticaria on trunk and extremities, now clear.  The clinician discussed with the Veteran the etiologies for urticaria, including medications, infections, infestations, autoimmune disorders and malignancies.  No workup was needed for an acute manifestation that had resolved.

The Veteran presented to the VA dermatology clinic in January 2013 complaining of recurrence of rash mainly on the upper and lower extremities and on the back.  Examination showed poorly-demarcated erythematous patches plaques over the lower extremities, forearms and back, with excoriation.  The clinician's assessment was nummular dermatitis with xerosis.  

The Veteran had a VA Gulf War examination in April 2013 and Agent Orange examination in May 2013 in which he endorsed history of psoriasis, rash, rosacea and eczema.  Examination of the skin on both occasions showed no rashes, ulcerations or lesions.

The Veteran presented to the VA dermatology clinic in May 2013 for follow-up of dermatitis and xerosis.  The clinician noted the Veteran had previously been treated for psoriasis, rosacea and urticaria.  Examination showed solid edema and erythema with telangiectases on the nose and bilateral cheeks, yellow umbilicated papules on the cheeks and multiple subcutaneous soft nodules on the trunk and arms. The clinical assessment was dermatitis resolved, rosacea and sebaceous hyperplasia on the face and lipomas.  
    
In July 2013 the Veteran presented to the VA dermatology clinic for follow-up of skin conditions including nummular dermatitis, multiple lipomas, rosacea, psoriasis and oily skin/sebaceous hyperplasia.   

The Veteran had a fourth VA C&P examination in July 2013, performed by an examiner who reviewed the claims file.  The Veteran reported that he had been diagnosed with rosacea three years earlier by an ophthalmologist while undergoing an eye examination; actual onset of symptoms was in 2010.  He was diagnosed with psoriasis in 2007 after biopsy of a shin lesion, although he had similar symptoms on the elbow, upper back and neck; actual onset of symptoms was in 2005.  Eczema was diagnosed in 2012 although actual onset of symptoms was in 2005; the disease had spread all over the Veteran's upper extremities, lower extremities and back, but the Veteran denied current symptoms of eczema.  Lipomas were first diagnosed in 2008 but the Veteran had lipomas for years and could not identify actual onset.  Urticaria was diagnosed in 2012, which coincides with actual onset; the disease resolved with medication and the Veteran denied current symptoms.  Examination showed the Veteran's skin to be clear of any rashes.

The examiner diagnosed the following skin diseases: dermatitis/eczema, psoriasis, urticaria, rosacea and lipomas; although these disorders were not present during examination the examiner noted they were documented in the Veteran's treatment record.  The examiner stated that all of the skin disorders are known clinical diagnoses and are not attributable to an undiagnosed illness.  These conditions did not present themselves until 2002 and after, many years after the Veteran's active service.  There is no indication in the Veteran's copious claims file to suggest the Veteran had issues with skin rashes or diseases while in service; also, any chronic skin condition that was incurred in or aggravated by service would have appeared within 1-2 years after the Veteran's separation, but there is no evidence to prove this.  Accordingly, it is less likely than not that the Veteran's military service caused of aggravated any of his skin conditions.

The file contains three color photographs of the Veteran's face, in frontal and profile views, that were taken as part of the July 2013 examination.  The photographs appear to show rosacea.  

As noted above, in December 2013 Dr. Rox Burkett reviewed the Veteran's file at the behest of the Veteran's attorney.  Dr. Burkett noted the Veteran had 10 different medical problems, including dermatology/skin disorders.  Dr. Burkett stated that medical literature and common sense show that toxic exposures, stress hormones and other unknowns will affect the immune system and cause many of the Veteran's conditions.  Based on review of the Veteran's filed (more than 4,000 pages) and favorable opinions by Dr. Kirkham and Doane, Dr. Burkett stated an opinion that the Veteran's claimed disorders, including dermatology/skin disorder, are manifestations of a medically unexplained multisystem illness that was caused by military service in the Gulf War.   

The Veteran had a fifth VA C&P examination in June 2014, but this examination did not address skin disorders.  However, as noted above, the examiner took exception to the general conclusion of Drs. Kirkham and Burkett to the effect that the Veteran's claimed symptoms are manifestations of a chronic multisymptom illness of undetermined etiology associated with service in the Persian Gulf.  

The file was reviewed by a VA physician in April 2016, per the Board's remand.  The reviewer stated at the outset that psoriasis and rosacea continue to be listed on the Veteran's VA active problems list; however, nummular eczema and urticaria are considered resolved and have been removed from the active problems list.  Psoriasis, lipoma and rosacea do not appear to be the side effect of medication and are not associated with functional gastrointestinal disorder, chronic fatigue syndrome or fibromyalgia.  Lipoma has a clearly understood pathophysiology, while psoriasis and rosacea have a partially-understood etiology.  Psoriasis, rosacea and lipomas are not manifestations of a medically unexplained chronic multisystem illness because these disorders are all known diagnoses of single-system disease entities with at least partially explained pathogenesis.  The reviewer concluded the Veteran's claimed skin conditions are not likely related to service.     

Review of the evidence above shows the Veteran has been diagnosed with skin disorders including dermatitis/eczema, psoriasis, urticaria, rosacea and lipomas.   STRs show no indication of skin complaints during service.  

The Veteran asserts on appeal that his skin problems are associated with a chronic multisymptom illness of undetermined etiology.  His contention is essentially supported by Drs. Kirkham and Burkett and essentially refuted by the VA C&P examination report in July 2013 and by the VA review opinion in April 2016.  The Board has carefully reviewed these conflicting medical opinions and finds the opinions of the VA examiner and reviewer to be more probative because they provide a much more detailed clinical rationale regarding skin symptoms than either Dr. Kirkham or Dr. Burkett.  Nieves-Rodriguez, 22 Vet. App. 295, 303-304.  Thus, the more probative medical opinions weigh against service connection and the claim must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.










	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for anemia is denied.

Service connection for edema of the lower extremities is denied.

Service connection for a cardiovascular disorder is denied.

Service connection for hypogonadism is denied.

Service connection for hypothyroidism is denied.

Service connection for peripheral neuropathy is denied.

Service connection for arthritis of multiple joints is denied.

Service connection for a pulmonary disorder is denied.

Service connection for a skin disorder is denied.  



___________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge
Board of Veterans' Appeals
Department of Veterans Affairs


